 

Exhibit 10.25

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (“this Lease”) is made as of this 18th day of November,
2011, between ARE-20/22/1300 FIRSTFIELD QUINCE ORCHARD, LLC, a Delaware limited
liability company (“Landlord”), and NOVAVAX, INC., a Delaware corporation
(“Tenant”).

 

BASIC LEASE PROVISIONS

 

Address: Suites 210, 230, and 270, 22 Firstfield Road, Gaithersburg, Maryland 
20878.     Premises: That portion of the Project, containing approximately
20,745 rentable square feet, as determined by Landlord, as shown on Exhibit A.  
  Project: The real property on which the building (“Building”) in which the
Premises are located, together with all improvements thereon and appurtenances
thereto as described on Exhibit B.

 

Base Rent: $42,181.50, per month Rentable Area of Premises: 20,745 sq. ft.    
Rentable Area of Project: 54,000 sq. ft. Tenant’s Share of Operating Expenses:
38.42%     Security Deposit: $210,907.50 Rent Adjustment Percentage: 3%

 

Base Term: Beginning on April 1, 2012 and ending on October 31, 2023.    
Permitted Use: office and related uses consistent with the character of the
Project and otherwise in compliance with the provisions of Section 7 hereof.

 

Address for Rent Payment: Landlord’s Notice Address: For check payments remit
to: 385 E. Colorado Blvd., Suite 299   Pasadena, CA  91101 SunTrust Bank
Attention: Corporate Secretary P.O. Box 79840   Baltimore, MD  21279-0840      
For overnight courier remit to:       Lockbox # 79840   c/o SunTrust Bank   1000
Stewart Avenue   Glen Burnie, MD 21061       Tenant’s Notice Address (before the
Intercell Sublease Commencement Date): Tenant’s Notice Address (from and after
the Intercell Sublease Commencement Date):

Attn: Executive Director of Legal Affairs and

Corporate Secretary

Attn: Executive Director of Legal Affairs and

Corporate Secretary

9920 Belward Campus Drive 20 Firstfield Road Rockville, MD  20850 Gaithersburg,
MD  20878

 

 

 [ex10-25logo.jpg]  

Copyright © 2011, Alexandria Real Estate Equities, Inc. ALL

RIGHTS RESERVED. Confidential and Proprietary – Do Not

Copy or Distribute. Alexandria and the Alexandria Logo are

registered trademarks of Alexandria Real Estate Equities, Inc.

 

 

 

 

With a copy of notices of Default (whether before or after the Intercell
Sublease Commencement Date):

 

Ropes & Gray LLP

Prudential Tower, 800 Boylston Street

Boston, MA 02199-3600

Attention: Walter R. McCabe, Esquire

 

 

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

 

S  EXHIBIT A - PREMISES DESCRIPTION   S  EXHIBIT A-1 – PARKING AREA S  EXHIBIT B
- DESCRIPTION OF PROJECT   S  EXHIBIT C – INTENTIONALLY DELETED S  EXHIBIT D -
COMMENCEMENT DATE   S  EXHIBIT E - RULES AND REGULATIONS S  EXHIBIT F - TENANT’S
PERSONAL PROPERTY   S  EXHIBIT G – FORM OF LETTER OF CREDIT S  EXHIBIT H –
NON-OFFICE PERMITTED USE PROVISIONS   S  EXHIBIT I – INTERCELL LICENSE AGREEMENT

 

1.            Lease of Premises. Upon and subject to all of the terms and
conditions hereof, Landlord hereby leases the Premises to Tenant and Tenant
hereby leases the Premises from Landlord. The portions of the Project which are
for the non-exclusive use of tenants of the Project (including entrance doors,
lobby areas, stairwells, and restrooms) are collectively referred to herein as
the “Common Areas.” Landlord reserves the right to modify the Common Areas,
provided that such modifications do not materially adversely affect Tenant’s use
of the Premises for the Permitted Use.

 

2.            Delivery; Acceptance of Premises; Commencement Date. As of the
Commencement Date, Intercell USA, Inc., a Delaware corporation (“Intercell”),
leases the Premises from Landlord pursuant to the terms and conditions of a
Lease Agreement dated as of March 19, 2009, as amended (“Intercell Prime
Lease”). Pursuant to the Sublease (“Intercell Sublease”) dated as of October 21,
2011 between Intercell, as sublandlord, and Tenant, as subtenant, Tenant will
sublease the Premises from Intercell beginning on the Intercell Sublease
Commencement Date (as defined below) and ending on March 31, 2012, the
expiration date of the Intercell Sublease and one year and one day before the
Rent Commencement Date. Effective as of April 1, 2012, Landlord shall use
reasonable efforts to make the Premises available to Tenant (“Delivery” or
“Deliver”). If Landlord fails to timely Deliver the Premises, Landlord shall not
be liable to Tenant for any loss or damage resulting therefrom, and this Lease
shall not be void or voidable except as provided herein. If Landlord does not
Deliver the Premises within 60 days of April 1, 2012 for any reason other than
Force Majeure Delays and Intercell Delays (as defined below), this Lease may be
terminated by Tenant by written notice to Landlord, and if so terminated: (a)
the Security Deposit, or any balance thereof (i.e., after deducting therefrom
all amounts to which Landlord is entitled under the provisions of this Lease),
shall be returned to Tenant, and (b) neither Landlord nor Tenant shall have any
further rights, duties or obligations under this Lease, except with respect to
provisions which expressly survive termination of this Lease. If Tenant does not
elect to void this Lease within 5 business days of the lapse of such 60 day
period, such right to void this Lease shall be waived and this Lease shall
remain in full force and effect.

 

(a)          Defined Terms. For purposes of this Lease, (i) “Commencement Date”
means the date on which this Lease is fully executed by Landlord and Tenant,
(ii) “Force Majeure Delays” means delays arising by reason of any Force Majeure
(as defined in Section 34), (iii) “Intercell Delays” means any delay by
Intercell in vacating the Premises by March 31, 2012, (iv) “Intercell Sublease
Commencement Date” means January 1, 2012, (v) “Rent Commencement Date” means
April 1, 2013 (subject to the Rent Abatement [as defined in Section 4(b)]), and
(vi) “Term” means the Base Term, as defined above in the Basic Lease Provisions
and any Extension Term that Tenant may elect pursuant to Section 39 hereof.
Landlord and Tenant shall execute and deliver a written acknowledgment of the
Commencement Date, the Rent Commencement Date, and the expiration date of the
Term when such are established in the form of the “Acknowledgement of
Commencement Date” attached to this Lease as Exhibit D; provided, however, that
Tenant’s failure to execute and deliver such acknowledgment shall not affect
Landlord’s rights hereunder.

 

2

 

 

(b)          Condition of Premises. Except as set forth in this Lease, if
applicable: (i) Tenant shall accept the Premises in their condition as of the
Intercell Sublease Commencement Date, subject to all applicable Legal
Requirements (as defined in Section 7), (ii) Landlord shall have no obligation
for any defects in the Premises, and (iii) Tenant’s taking possession of the
Premises shall be conclusive evidence that Tenant accepts the Premises and that
the Premises were in good condition at the time possession was taken.
Notwithstanding the foregoing provisions of this paragraph, Tenant shall have
the period January 1, 2012 through March 31, 2012, inclusive, to reasonably
identify in writing any defects in the mechanical, fire and life safety,
electrical, and plumbing systems serving the Premises (which defects were not
caused, created, or exacerbated by Tenant or any Tenant Party). Landlord will
promptly repair such identified defects at Landlord’s sole expense. Any entry
onto the Premises by Tenant before the Intercell Sublease Commencement Date
shall be subject to Tenant’s compliance with the provisions of Sections 16
(Indemnification) and 17 (Insurance) of the Intercell Prime Lease as though
Tenant were the Tenant thereunder.

 

(c)          Complete Agreement. Tenant agrees and acknowledges that neither
Landlord nor any agent of Landlord has made any representation or warranty with
respect to the condition of all or any portion of the Premises or the Project,
and/or the suitability of the Premises or the Project for the conduct of
Tenant’s business, and Tenant waives any implied warranty that the Premises or
the Project are suitable for the Permitted Use. This Lease constitutes the
complete agreement of Landlord and Tenant with respect to the subject matter
hereof and supersedes any and all prior representations, inducements, promises,
agreements, understandings and negotiations which are not contained herein.
Landlord in executing this Lease does so in reliance upon Tenant’s
representations, warranties, acknowledgments and agreements contained herein.

 

(d)          Conditions. This Lease is contingent on the following events
(“Conditions”) occurring: (i) Landlord and Intercell executing and delivering an
amendment to the Intercell Prime Lease, (ii) Landlord and Intercell executing
and delivering an amendment to the lease agreement between Intercell and
Landlord for premises located at 20 Firstfield Drive, Gaithersburg, Maryland,
(iii) Landlord, Intercell, and Tenant executing and delivering a Consent to
Sublease for the Premises, and (iv) Landlord, Intercell, and Tenant executing
and delivering a Consent to Sublease for premises located at 20 Firstfield
Drive, Gaithersburg, Maryland. Within 10 days after written request from either
Landlord or Tenant, Landlord and Tenant shall execute and deliver a statement in
form and substance reasonably acceptable to them confirming that the Conditions
have been satisfied or waived.

 

3.           Rent.

 

(a)          Base Rent. The first month’s Base Rent shall be due and payable on
delivery by Tenant of an executed copy of this Lease to Landlord. Subject to the
Rent Abatement (as defined below), beginning on the Rent Commencement Date
Tenant shall pay to Landlord in advance, without demand, abatement, deduction or
set-off, monthly installments of Base Rent on or before the first day of each
calendar month during the Term hereof, in lawful money of the United States of
America, at the office of Landlord for payment of Rent set forth above, or to
such other person or at such other place as Landlord may from time to time
designate in writing. Payments of Base Rent for any fractional calendar month
shall be prorated. The obligation of Tenant to pay Base Rent and other sums to
Landlord and the obligations of Landlord under this Lease are independent
obligations. Tenant shall have no right at any time to abate, reduce, or set-off
any Rent (as defined in Section 5) due hereunder except for any abatement as may
be expressly provided in this Lease.

 

3

 

 

(b)          Additional Rent. In addition to Base Rent, Tenant agrees to pay to
Landlord as additional rent (“Additional Rent”): (i) Tenant’s Share of
“Operating Expenses” (as defined in Section 5), and (ii) any and all other
amounts Tenant assumes or agrees to pay under the provisions of this Lease,
including, without limitation, any and all other sums that may become due by
reason of any default of Tenant or failure to comply with the agreements, terms,
covenants and conditions of this Lease to be performed by Tenant, after any
applicable notice and cure period.

 

4.           Base Rent Adjustments.

 

(a)          General. Base Rent shall be increased on each anniversary of the
first day of the first full month of the Term of this Lease beginning after the
Rent Commencement Date (for clarity, the first adjustment shall occur on April
1, 2014) (each an “Adjustment Date”) by multiplying the Base Rent payable
immediately before such Adjustment Date by the Rent Adjustment Percentage and
adding the resulting amount to the Base Rent (which for this purpose shall be
adjusted pursuant to the last sentence of this paragraph) payable immediately
before such Adjustment Date. Base Rent, as so adjusted, shall thereafter be due
as provided herein. Base Rent adjustments for any fractional calendar month
shall be prorated.

 

(b)          Base Rent Abatement. Provided Tenant is not in Default hereunder,
Landlord hereby grants Tenant an abatement of (i) the Base Rent and Operating
Expenses payable hereunder for the first 12 full calendar months commencing on
April 1, 2012, and (ii) the Base Rent payable hereunder for the first 12 full
calendar months commencing on the Rent Commencement Date (collectively, the
“Rent Abatement”). Thereafter, Tenant shall pay the full amount of Base Rent due
in accordance with the provisions of this Lease. Notwithstanding anything to the
contrary in this Section 4(b), the adjustment in the Base Rent as set forth in
this Section 4 shall be based on the full and unabated amount of Base Rent
payable for the first 12 month period from and after the Rent Commencement Date.

 

5.           Operating Expense Payments. Landlord shall deliver to Tenant a
written estimate of Operating Expenses for each calendar year during the Term
(“Annual Estimate”), which may be revised by Landlord from time to time but no
more frequently than twice during such calendar year. Beginning on the Rent
Commencement Date, Tenant shall pay Landlord on or before the first day of each
calendar month during the Term hereof an amount equal to 1/12th of Tenant’s
Share of the Annual Estimate. Payments for any fractional calendar month shall
be prorated. All Operating Expenses shall be determined according to generally
accepted accounting principles, consistently applied (“GAAP”).

 

The term “Operating Expenses” means all costs and expenses of any kind or
description whatsoever incurred or accrued each calendar year by Landlord with
respect to the Project (including, without duplication, Taxes (as defined in
Section 9), capital repairs and improvements(such capital repairs and
improvements to be amortized over their useful life in accordance with GAAP, the
costs of Landlord’s third party property manager not to exceed a management fee
of 3% of Base Rent or, if there is no third party property manager,
administration rent in the amount of 3% of Base Rent, in either case computed
without reference to any period of Rent Abatement), excluding only:

 

(a)          the original construction costs of the Project and renovation prior
to the date of this Lease and costs of correcting defects in such original
construction or renovation;

 

(b)          capital expenditures for expansion of the Project, and any capital
improvements made within the last 24 month period of the Term;

 

(c)          interest, principal payments of Mortgage (as defined in Section 27)
debts of Landlord, financing costs and amortization of funds borrowed by
Landlord, whether secured or unsecured and all payments of base rent (but not
taxes or operating expenses) under any ground lease or other underlying lease of
all or any portion of the Project;

 

(d)          depreciation of the Project (except for depreciation of capital
improvements, the cost of which are expressly included in Operating Expenses);

 

4

 

 

(e)          advertising, legal and space planning expenses and leasing
commissions and other costs and expenses incurred in procuring and leasing space
to tenants for the Project, including any leasing office maintained in the
Project, free rent and construction allowances for tenants;

 

(f)          legal and other expenses incurred in the negotiation or enforcement
of leases;

 

(g)          completing, fixturing, improving, renovating, painting,
redecorating or other work, which Landlord pays for or performs for other
tenants within their premises, and costs of correcting defects in such work;

 

(h)          costs of utilities outside normal business hours sold to tenants of
the Project;

 

(i)           costs to be reimbursed by other tenants of the Project, if any, or
Taxes to be paid directly by Tenant or other tenants of the Project, if any,
whether or not actually paid;

 

(j)           salaries, wages, benefits and other compensation paid to officers
and employees of Landlord who are not assigned in whole or in part to the
operation, management, maintenance or repair of the Project;

 

(k)          general organizational, administrative and overhead costs relating
to maintaining Landlord’s existence, either as a corporation, partnership, or
other entity, including general corporate, legal and accounting expenses;

 

(l)           costs (including attorneys’ fees and costs of settlement,
judgments and payments in lieu thereof) incurred in connection with disputes
with tenants, other occupants, or prospective tenants, and costs and expenses,
including legal fees, incurred in connection with negotiations or disputes with
employees, consultants, management agents, leasing agents, purchasers or
mortgagees of the Building;

 

(m)          costs incurred by Landlord due to the violation by Landlord, its
employees, agents or contractors or any tenant of the terms and conditions of
any lease of space in the Project or any Legal Requirement (as defined in
Section 7);

 

(n)           penalties, fines or interest incurred as a result of Landlord’s
inability or failure to make payment of Taxes and/or to file any tax or
informational returns when due, or from Landlord‘s failure to make any payment
of Taxes required to be made by Landlord hereunder before delinquency;

 

(o)          overhead and profit increment paid to Landlord or to subsidiaries
or affiliates of Landlord for goods and/or services in or to the Project to the
extent the same exceeds the costs of such goods and/or services rendered by
unaffiliated third parties on a competitive basis;

 

(p)          costs of Landlord’s charitable or political contributions, or of
fine art maintained at the Project;

 

(q)          costs in connection with services (including electricity), items or
other benefits of a type which are not standard for the Project and which are
not available to Tenant without specific charges therefor, but which are
provided to another tenant or occupant of the Project, whether or not such other
tenant or occupant is specifically charged therefor by Landlord;

 

(r)          costs incurred in the sale or refinancing of the Project;

 

(s)          net income taxes of Landlord or the owner of any interest in the
Project (except to the extent such net income taxes are in substitution for any
Taxes payable hereunder), franchise, capital stock, gift, estate or inheritance
taxes or any federal, state or local documentary taxes imposed against the
Project or any portion thereof or interest therein;

 

5

 

 

(t)          any expenses otherwise includable within Operating Expenses to the
extent actually reimbursed by persons other than tenants of the Project under
leases for space in the Project;

 

(u)          reserves for future repairs and replacements; and

 

(v)         costs incurred by Landlord for repair or replacement of Building
structural elements for which Landlord is responsible under this Lease.

 

Within 150 days after the end of each calendar year, Landlord shall furnish to
Tenant a statement (an “Annual Statement”) showing in reasonable detail: (a) the
total and Tenant’s Share of actual Operating Expenses for the previous calendar
year, and (b) the total of Tenant’s payments in respect of Operating Expenses
for such year. If Tenant’s Share of actual Operating Expenses for such year
exceeds Tenant’s payments of Operating Expenses for such year, the excess shall
be due and payable by Tenant as Rent within 30 days after delivery of such
Annual Statement to Tenant. If Tenant’s payments of Operating Expenses for such
year exceed Tenant’s Share of actual Operating Expenses for such year Landlord
shall pay the excess to Tenant within 30 days after delivery of such Annual
Statement, except that after the expiration, or earlier termination of the Term
or if Tenant is delinquent in its obligation to pay Rent, Landlord shall pay the
excess to Tenant after deducting all other amounts due Landlord.

 

The Annual Statement shall be final and binding upon Tenant and Landlord unless
Tenant, within 30 days after Tenant’s receipt thereof, shall reasonably and in
good faith question or contest any item therein by giving written notice to
Landlord, specifying each item questioned or contested and the reason therefor.
In response to such written notice, Landlord will provide Tenant with access to
Landlord’s books and records relating to the operation of the Project and such
information as Landlord reasonably determines to be responsive to Tenant’s
questions (“Expense Information”). Landlord shall make the Expense Information
available to Tenant at the Premises or at Landlord’s place of business in the
Washington, D.C. metropolitan area. If after Tenant’s review of such Expense
Information, Landlord and Tenant cannot agree upon the amount of Tenant’s Share
of Operating Expenses, then Tenant shall have the right to have an independent
public accounting firm selected by Tenant from among the 5 largest (as measured
by the number of certified public accountants) operating in the greater
Washington, D.C. metropolitan area, working pursuant to a fee arrangement other
than a contingent fee (at Tenant’s sole cost and expense) and approved by
Landlord (which approval shall not be unreasonably withheld, conditioned, or
delayed), audit and/or review the Expense Information for the year in question
(“Independent Review”). Landlord hereby approves Grant Thornton as Tenant’s
independent accounting firm for all purposes under this Lease. Should Tenant
elect to use a different independent accounting firm, Tenant’s selection shall
be subject to Landlord’s approval as provided in this paragraph. The results of
any such Independent Review shall be binding on Landlord and Tenant. If the
Independent Review shows that the payments actually made by Tenant with respect
to Operating Expenses for the calendar year in question exceeded Tenant’s Share
of Operating Expenses for such calendar year, Landlord shall pay the excess to
Tenant within 30 days after delivery of such statement, except that after the
expiration or earlier termination of this Lease or if Tenant is delinquent in
its obligation to pay Rent, Landlord shall pay the excess to Tenant after
deducting all other amounts due Landlord. If the Independent Review shows that
Tenant’s payments with respect to Operating Expenses for such calendar year were
less than Tenant’s Share of Operating Expenses for the calendar year, Tenant
shall pay the deficiency to Landlord within 30 days after delivery of such
statement. If the Independent Review shows that Tenant has overpaid with respect
to Operating Expenses by more than 5% then Landlord shall reimburse Tenant for
all costs incurred by Tenant for the Independent Review by means of deducting
such costs from the next monthly installment(s) of Base Rent or refund such
amount within 30 days if no Base Rent is due. Operating Expenses for the
calendar years in which Tenant’s obligation to share therein begins and ends
shall be prorated.

 

6

 

 

“Tenant’s Share” shall be the percentage set forth in the Basic Lease Provisions
as Tenant’s Share as reasonably adjusted by Landlord for changes in the physical
size of the Premises or the Project occurring thereafter. Landlord may equitably
increase Tenant’s Share for any item of expense or cost reimbursable by Tenant
that relates to a repair, replacement, or service that benefits only the
Premises or only a portion of the Project that includes the Premises or that
varies with occupancy or use. In calculating the Operating Expenses, no expense
shall be charged more than once. Base Rent, Tenant’s Share of Operating
Expenses, and all other amounts payable by Tenant to Landlord hereunder are
collectively referred to herein as “Rent.”

 

6.           Security Deposit. Tenant shall deposit with Landlord, on or before
January 31, 2012, a security deposit (“Security Deposit”) for the performance of
all of Tenant’s obligations hereunder in the amount set forth in the Basic Lease
Provisions, which Security Deposit shall be in the form of an unconditional and
irrevocable letter of credit (“Letter of Credit”): (i) substantially in the form
of Exhibit G attached hereto and otherwise in form and substance reasonably
satisfactory to Landlord, (ii) naming Landlord as beneficiary, (iii) expressly
allowing Landlord to draw upon it at any time from time to time by delivering to
the issuer notice that Landlord is entitled to draw thereunder, (iv) issued by
an FDIC-insured financial institution reasonably satisfactory to Landlord, and
(v) redeemable by presentation of a sight draft in the State of Maryland. If
Tenant does not provide Landlord with a substitute Letter of Credit complying
with all of the requirements hereof at least 10 days before the stated
expiration date of any then current Letter of Credit, Landlord shall have the
right to draw the full amount of the current Letter of Credit and hold the funds
drawn in cash without obligation for interest thereon as the Security Deposit.
On Landlord’s receipt of a replacement Letter of Credit that complies with the
terms and conditions of this Section, Landlord shall return the unapplied cash
to Tenant. The Security Deposit shall be held by Landlord as security for the
performance of Tenant’s obligations under this Lease. The Security Deposit is
not an advance rental deposit or a measure of Landlord’s damages in case of
Tenant’s default. Upon each occurrence of a Default (as defined in Section 20),
Landlord may use all or any part of the Security Deposit to pay delinquent
payments due under this Lease, and the cost of any damage, injury, expense or
liability caused by such Default, without prejudice to any other remedy provided
herein or provided by law. Upon any such use of all or any portion of the
Security Deposit, Tenant shall pay Landlord within 5 business days after written
demand the amount that will restore the Security Deposit (by posting a
replacement Letter of Credit) to the amount set forth in the Basic Lease
Provisions. Tenant hereby waives the provisions of any law, now or hereafter in
force, which provide that Landlord may claim from a security deposit only those
sums reasonably necessary to remedy defaults in the payment of Rent, to repair
damage caused by Tenant or to clean the Premises, it being agreed that Landlord
may, in addition, claim those sums reasonably necessary to compensate Landlord
for any other loss or damage, foreseeable or unforeseeable, caused by the act or
omission of Tenant or any officer, employee, agent or invitee of Tenant. Upon
bankruptcy or other debtor-creditor proceedings against Tenant, the Security
Deposit shall be deemed to be applied first to the payment of Rent and other
charges due Landlord for periods prior to the filing of such proceedings. Upon
any such use of all or any portion of the Security Deposit, Tenant shall, within
5 business days after demand from Landlord, restore the Security Deposit to its
original amount (by posting a replacement Letter of Credit). If Tenant shall
fully perform every provision of this Lease to be performed by Tenant, the
Security Deposit, or any balance thereof (i.e., after deducting therefrom all
amounts to which Landlord is entitled under the provisions of this Lease), shall
be returned to Tenant (or, at Landlord’s option, to the last assignee of
Tenant’s interest hereunder) within 90 days after the expiration or earlier
termination of this Lease.

 

If Landlord transfers its interest in the Project or this Lease, Landlord shall
either (a) transfer any Security Deposit then held by Landlord to a person or
entity assuming Landlord’s obligations under this Section 6, or (b) return to
Tenant any Security Deposit then held by Landlord and remaining after the
deductions permitted herein. Upon such transfer to such transferee or the return
of the Security Deposit to Tenant, Landlord shall have no further obligation
with respect to the Security Deposit, and Tenant’s right to the return of the
Security Deposit shall apply solely against Landlord’s transferee. The Security
Deposit is not an advance rental deposit or a measure of Landlord’s damages in
case of Tenant’s default. Landlord’s obligation respecting the Security Deposit
is that of a debtor, not a trustee, and no interest shall accrue thereon.

 

7

 

 

7.           Use. The Premises shall be used solely for the Permitted Use set
forth in the Basic Lease Provisions, and in compliance with all laws, orders,
judgments, ordinances, regulations, codes, directives, permits, licenses,
covenants and restrictions now or hereafter applicable to the Premises, and to
the use and occupancy thereof, including, without limitation, the Americans With
Disabilities Act, 42 U.S.C. § 12101, et seq. (together with the regulations
promulgated pursuant thereto, “ADA”) (collectively, “Legal Requirements” and
each, a “Legal Requirement”). Tenant shall, upon 5 days’ written notice from
Landlord, discontinue any use of the Premises which is declared by any
Governmental Authority (as defined in Section 9) having jurisdiction to be a
violation of a Legal Requirement. Tenant will not use or permit the Premises to
be used for any purpose or in any manner that would void Tenant’s or Landlord’s
insurance, increase the insurance risk, or cause the disallowance of any
sprinkler or other credits. Tenant shall not permit any part of the Premises to
be used as a “place of public accommodation”, as defined in the ADA or any
similar legal requirement. Tenant shall reimburse Landlord promptly upon demand
for any additional premium charged for any such insurance policy by reason of
Tenant’s failure to comply with the provisions of this Section or otherwise
caused by Tenant’s use and/or occupancy of the Premises. Tenant will use the
Premises in a careful, safe and proper manner and will not commit or permit
waste, overload the floor or structure of the Premises, subject the Premises to
use that would damage the Premises or obstruct or interfere with the rights of
Landlord or other tenants or occupants of the Project, including conducting or
giving notice of any auction, liquidation, or going out of business sale on the
Premises, or using or allowing the Premises to be used for any unlawful purpose.
Tenant shall cause any equipment or machinery to be installed in the Premises so
as to reasonably prevent sounds or vibrations from the Premises from extending
into Common Areas or other space in the Project. From and after the Commencement
Date, Tenant shall not place any machinery or equipment weighing 500 pounds or
more in or upon the Premises unless Tenant shall have delivered to Landlord, at
Tenant’s sole expense, a certification from a reputable structural engineer
reasonably acceptable to Landlord stating that the placement of such heavy
machinery or equipment will not adversely affect the structural integrity of the
Project. Tenant shall be solely liable for any damage caused to the Project by
the placement of such heavy machinery or equipment. Landlord hereby consents to
the placement of the equipment located in the Premises as of the Commencement
Date. Subject to the provisions of Section 12 (Alterations and Tenant’s
Property), Tenant shall not, without the prior written consent of Landlord, use
the Premises in any manner which will require ventilation, air exchange,
heating, gas, steam, electricity or water beyond the existing capacity of the
Project as proportionately allocated to the Premises based upon Tenant’s Share
as usually furnished for the Permitted Use. Notwithstanding any contrary
provision contained in this paragraph, Landlord shall be responsible for the
compliance of the Common Areas of the Project with the ADA as of the
Commencement Date.

 

(a)          Modifications to Common Areas. Landlord shall, as an Operating
Expense (to the extent such Legal Requirement is generally applicable to similar
buildings in the area in which the Project is located) or at Tenant’s expense
(to the extent such Legal Requirement is applicable solely by reason of
Tenant’s, as compared to other tenants of the Project, particular use of the
Premises) make any alterations or modifications to the Common Areas or exterior
of the Building that are required by Legal Requirements, including the ADA;
provided, however, that any such structural alterations or modifications shall
be performed by Landlord at Landlord’s expense. Tenant, at its sole expense,
shall make any alterations or modifications to the interior of the Premises that
are required by Legal Requirements (including, without limitation, compliance of
the Premises with the ADA. Notwithstanding any other provision herein to the
contrary, Tenant shall be responsible for any and all demands, claims,
liabilities, losses, costs, expenses, actions, causes of action, damages or
judgments, and all reasonable expenses incurred in investigating or resisting
the same (including, without limitation, reasonable attorneys’ fees, charges and
disbursements and costs of suit) (collectively, “Claims”) arising out of or in
connection with Legal Requirements, and Tenant shall indemnify, defend, hold and
save Landlord harmless from and against any and all Claims arising out of or in
connection with any failure of the Premises to comply with any Legal
Requirement.

 

(b)          Access. Tenant will have uninterrupted access to the Premises 24
hours per day, 7 days per week; provided, however, that in the case of
emergencies affecting the Building and in the event of pre-scheduled periodic
repairs and maintenance affecting the Building, Tenant’s complete access to all
areas of the Premises may be reasonably limited.

 

8

 

 

(c)          Non-Office Permitted Use. Tenant shall have the right, either
itself or a subtenant pursuant to a sublease of all or a portion of the
Premises, to use the Premises for research, development, testing, manufacturing,
storage, production, and sale of biologic, pharmaceutical, or any other products
(including raw materials and consumables) regulated by the United States Food
and Drug Administration, and with Landlord’s prior written consent for any other
use permitted by the Legal Requirements (which consent shall not be unreasonably
withheld, conditioned, or delayed) (collectively, “Non-Office Permitted Use”),
subject in all cases to the following requirements, covenants, and conditions:

 

(i)          Tenant shall notify Landlord at least 30 days in advance of
Tenant’s intention to use all or a part of the Premises for a Non-Office
Permitted Use, identifying the areas of the Premises to be so used.

 

(ii)         Tenant shall comply with the applicable provisions of this Lease in
connection with the Non-Office Permitted Use, including, but not limited to,
Section 7 (Use), Section 12 (Alterations and Tenant’s Property), and Section 22
(Assignment and Subletting). Nothing in this Section 7(c) shall be deemed an
approval of any proposed subletting of all or a portion of the Premises, it
being understood and agreed that Section 22 shall govern any proposed
subletting.

 

(iii)        From and after the date on which Tenant uses all or a portion of
the Premises for the Non-Office Permitted Use, Tenant shall comply with the
terms and conditions set forth in Exhibit H attached hereto. These terms and
conditions supplant the corresponding provisions in this Lease.

 

(iv)        The Non-Office Permitted Use shall be in addition to the Permitted
Use.

 

8.           Holding Over. If, with Landlord’s express written consent, Tenant
retains possession of the Premises after the termination of the Term, (i) unless
otherwise agreed in such written consent, such possession shall be subject to
immediate termination by Landlord at any time, (ii) all of the other terms and
provisions of this Lease (including, without limitation, the adjustment of Base
Rent pursuant to Section 4 hereof) shall remain in full force and effect
(excluding any expansion or renewal option or other similar right or option)
during such holdover period, (iii) Tenant shall continue to pay Base Rent in the
amount payable upon the date of the expiration or earlier termination of this
Lease or such other amount as Landlord may indicate, in Landlord’s sole and
absolute discretion, in such written consent, and (iv) all other payments shall
continue under the terms of this Lease. If Tenant remains in possession of the
Premises after the expiration or earlier termination of the Term without the
express written consent of Landlord, (A) Tenant shall become a tenant at
sufferance upon the terms of this Lease except that the monthly rental shall be
equal to (I) 150% of Rent in effect during the last 30 days of the Term for the
first 30 day period of the holdover, (II) 175% of Rent in effect during the last
30 days of the Term for the second 30 day period of the holdover, and (III) 200%
of Rent in effect during the last 30 days of the Term for the third 30 day
period of the holdover, and (B) Tenant shall be responsible for all damages
suffered by Landlord resulting from or occasioned by Tenant’s holding over
(including, from and after 90 days after the end of the Term, consequential
damages if Landlord has advised Tenant in writing in advance that a particular
tenant has signed a new lease with Landlord for the Premises and any particular
consequential damages that Landlord may incur or suffer under such new lease as
a result of Tenant’s holding over, including, without limitation, consequential
damages that Landlord may incur or suffer by reason of Landlord’s inability to
lease the Premises or deliver occupancy to such particular tenant). Tenant shall
pay Base Rent and Tenant’s Share of Operating Expenses on a per diem basis at
such monthly rental rate for each day that Tenant so retains possession. No
holding over by Tenant, whether with or without consent of Landlord, shall
operate to extend this Lease except as otherwise expressly provided, and this
Section 8 shall not be construed as consent for Tenant to retain possession of
the Premises. Acceptance by Landlord of Rent after the expiration of the Term or
earlier termination of this Lease shall not result in a renewal or reinstatement
of this Lease.

 

9

 

 

9.           Taxes. Landlord shall pay, as part of Operating Expenses, all
taxes, levies, fees, assessments and governmental charges of any kind, existing
as of the Commencement Date or thereafter enacted (collectively referred to as
“Taxes”), imposed by any federal, state, regional, municipal, local or other
governmental authority or agency, including, without limitation, quasi-public
agencies (collectively, “Governmental Authority”) during the Term, including,
without limitation, all Taxes: (i) imposed on or measured by or based, in whole
or in part, on rent payable to (or gross receipts received by) Landlord under
this Lease and/or from the rental by Landlord of the Project or any portion
thereof, or (ii) based on the square footage, assessed value or other measure or
evaluation of any kind of the Premises or the Project, or (iii) assessed or
imposed by or on the operation or maintenance of any portion of the Premises or
the Project, including parking, or (iv) assessed or imposed by, or at the
direction of, or resulting from Legal Requirements, or interpretations thereof,
promulgated by any Governmental Authority, or (v) imposed as a license or other
fee, charge, tax, or assessment on Landlord’s business or occupation of leasing
space in the Project. Landlord may contest by appropriate legal proceedings the
amount, validity, or application of any Taxes or liens securing Taxes and any
reduction in Taxes will be credited to the Operating Expenses during the Term or
refunded to Tenant within 30 days if received after the expiration of the Term
(which credit or refund shall be net of the costs and expenses [including
attorneys’ fees] incurred by Landlord in obtaining any such reduction). Taxes
shall not include any net income taxes imposed on Landlord except to the extent
such net income taxes are in substitution for any Taxes payable hereunder. If
any such Tax is levied or assessed directly against Tenant, then Tenant shall be
responsible for and shall pay the same at such times and in such manner as the
taxing authority shall require. Tenant shall pay, prior to delinquency, any and
all Taxes levied or assessed against any personal property or trade fixtures
placed by Tenant in the Premises, whether levied or assessed against Landlord or
Tenant. If any Taxes on Tenant’s personal property or trade fixtures are levied
against Landlord or Landlord’s property, or if the assessed valuation of the
Project is increased by a value attributable to improvements in or alterations
to the Premises, whether owned by Landlord or Tenant and whether or not affixed
to the real property so as to become a part thereof, higher than the base
valuation on which Landlord from time-to-time allocates Taxes to all tenants in
the Project, Landlord shall have the right, but not the obligation, to pay such
Taxes. Landlord’s determination of any excess assessed valuation shall be
binding and conclusive, absent manifest error. The amount of any such payment by
Landlord shall constitute Additional Rent due from Tenant to Landlord
immediately upon demand.

 

10.         Parking. Subject to all Legal Requirements, Force Majeure, a Taking
(as defined in Section 19 below), and the exercise by Landlord of its rights
hereunder, Tenant shall have the right, in common with other tenants of the
Project pro rata in accordance with the rentable area of the Premises and the
rentable areas of the Project occupied by such other tenants, to park in those
areas designated for non-reserved parking, subject in each case to Landlord’s
reasonable rules and regulations. Landlord may allocate parking spaces among
Tenant and other tenants in the Project pro rata as described above if Landlord
determines that such parking facilities are becoming crowded. Landlord shall not
be responsible for enforcing Tenant’s parking rights against any third parties.
Attached hereto as a part hereof as Exhibit A is a plan showing the parking
areas located within the Project.

 

11.         Utilities, Services.

 

(a)          General. Landlord shall provide, subject to the terms of this
Section 11, janitorial services to the Common Areas, water, electricity, heat,
light, power, telephone, sewer, and other utilities (including gas and fire
sprinklers to the extent the Project is plumbed for such services), and refuse
and trash collection (collectively, “Utilities”). Landlord shall pay, as
Operating Expenses or subject to Tenant’s reimbursement obligation below, for
all Utilities used on the Premises, all maintenance charges for Utilities, and
any storm sewer charges or other similar charges for Utilities imposed by any
Governmental Authority or Utility provider, and any taxes, penalties,
surcharges, or similar charges thereon. Landlord may cause, at Tenant’s expense,
any Utilities to be separately metered or charged directly to Tenant by the
provider. Tenant shall pay directly to the Utility provider, prior to
delinquency, any separately metered Utilities and services that may be furnished
to Tenant or the Premises during the Term. Tenant shall pay, as part of
Operating Expenses, its share of all charges for jointly metered Utilities based
upon consumption, as reasonably determined by Landlord. No interruption or
failure of Utilities, from any cause whatsoever other than Landlord’s willful
misconduct, shall result in eviction or constructive eviction of Tenant,
termination of this Lease or, except as provided in Section 11(c) below, the
abatement of Rent.

 

10

 

 

(b)          Service Interruption. Notwithstanding anything to the contrary set
forth herein, if (i) a stoppage of an Essential Service (as defined below) to
the Premises shall occur and such stoppage is due solely to the negligent acts
or omissions of Landlord and not due in any part to any act or omission on the
part of Tenant or any Tenant Party or any matter beyond Landlord’s reasonable
control (any such stoppage of an Essential Service being hereinafter referred to
as a “Service Interruption”), and (ii) such Service Interruption continues for
more than 10 consecutive business days after Landlord shall have received
written notice thereof from Tenant, and (iii) as a result of such Service
Interruption, the conduct of Tenant’s normal operations in the Premises are
materially and adversely affected, then, to the extent that such Service
Interruption is covered by rental interruption insurance carried by Landlord
pursuant to this Lease, there shall be an abatement of 1 day’s Base Rent for
each day during which such Service Interruption continues after such 10 business
day period; provided, however, that if any part of the Premises is reasonably
useable for Tenant’s normal business operations or if Tenant conducts all or any
part of its operations in any portion of the Premises notwithstanding the
Service Interruption, then the amount of each daily abatement of Base Rent shall
only be proportionate to the nature and extent of the interruption of Tenant’s
normal operations or ability to use the Premises. The rights granted to Tenant
under this paragraph shall be Tenant’s sole and exclusive remedy resulting from
a failure of Landlord to provide services, and Landlord shall not otherwise be
liable for any loss or damage suffered or sustained by Tenant resulting from any
failure or cessation of services. For purposes hereof, the term “Essential
Services” shall mean the following services: heating, ventilating, and air
conditioning (“”HVAC”) service, water, sewer, and electricity, but in each case
only to the extent that Landlord has an obligation to provide same to Tenant
under this Lease. The provisions of this paragraph shall only apply as long as
Novavax, Inc. is the tenant occupying the Premises under this Lease and shall
not apply to any assignee or sublessee.

 

12.         Alterations and Tenant’s Property. For purposes of this Lease, any
alterations, additions, or improvements made to the Premises by or on behalf of
Tenant, including additional locks or bolts of any kind or nature upon any doors
or windows in the Premises, but excluding installation, removal or realignment
of furniture systems (other than removal of furniture systems owned or paid for
by Landlord) not involving any modifications to the structure or connections
(other than by ordinary plugs or jacks) to Building Systems (as defined in
Section 13) shall be referred to as “Alterations.”

 

(a)          Notice-Only Alterations. Tenant may construct Alterations in the
Premises without Landlord’s prior consent if the aggregate cost of any such
Alteration does not exceed $50,000, such work will not materially affect the
structure or Building Systems as reasonably determined by Landlord, and such
work will not affect the aesthetics of the exterior of the Building as
reasonably determined by Landlord (collectively, a “Notice-Only Alteration”).
Tenant shall notify Landlord in writing of such intended Notice-Only Alteration
not less than 5 business days in advance of commencing construction.

 

(b)          Consent Alterations. Any Alterations other than a Notice-Only
Alteration (such Alterations, “Consent Alterations”) shall be subject to
Landlord’s prior written consent, which consent shall not be unreasonably
withheld, delayed, or conditioned. Tenant’s written request for consent to any
Consent Alteration shall be accompanied by plans, specifications, work
contracts, and such other information concerning the nature and cost of the
Consent Alteration, including the identities and mailing addresses of all
persons performing work or supplying materials, as may be reasonably requested
by Landlord, which written request for consent and accompanying materials shall
be delivered to Landlord not less than 10 business days in advance of any
proposed construction. Landlord shall respond to such request for consent within
7 business days of receipt of Tenant’s request. If Landlord does not respond to
such request within such 7 business day period, Tenant shall send a second
written notice to Landlord (together with a concurrent copy sent by a reputable
overnight delivery service providing receipted evidence of delivery to Mr.
Lawrence Diamond, Alexandria Real Estate Equities, Inc., 946 Clopper Road,
Gaithersburg, Maryland 20878) requesting Landlord’s approval of the proposed
Consent Alteration. If Landlord does not respond within 5 business days after
receipt of such second notice, such request for Consent Alterations shall be
deemed to have been approved by Landlord. Such second notice to Landlord shall
state the following in bold face type in capitalized letters:

 

11

 

 

LANDLORD’S FAILURE TO RESPOND WITHIN five (5) BUSINESS DAYS AFTER RECEIPT OF
THIS request SHALL MEAN THAT LANDLORD HAS BEEN DEEMED TO HAVE APPROVED THE
REQUEST FOR CONSENT ALTERATIONS DESCRIBED IN THIS REQUEST.

 

If Landlord approves (or is deemed to approve) any Consent Alterations, Landlord
may impose such reasonable conditions on Tenant in connection with the
commencement, performance, and completion of such Consent Alterations as
Landlord may deem appropriate in Landlord’s reasonable discretion. Landlord’s
right to review plans and specifications and to monitor construction of Consent
Alterations shall be solely for its own benefit, and Landlord shall have no duty
to ensure that such plans and specifications or construction comply with
applicable Legal Requirements.

 

(c)          General. Tenant shall cause, at its sole cost and expense, all
Alterations to comply with insurance requirements and with Legal Requirements
and shall implement at its sole cost and expense any alteration or modification
required by Legal Requirements as a result of any Alterations. Tenant shall pay
to Landlord, as Additional Rent, on demand an amount equal to the out of pocket
expense incurred by Landlord in connection with third party review of any
Consent Alteration, which amount shall not exceed an aggregate amount equal to
0.5% of the cost of such Consent Alteration. Before Tenant begins any
Alteration, Landlord may post on and about the Premises notices of
non-responsibility pursuant to applicable law. Tenant shall reimburse Landlord
for, and indemnify and hold Landlord harmless from, any expense incurred by
Landlord by reason of faulty work done by Tenant or its contractors, delays
caused by such work, or inadequate cleanup.

 

(d)          Insurance. With respect to any Consent Alteration costing in excess
of $100,000, Tenant shall, at Tenant’s election, either evidence adequate cash
balances, furnish security, or make other arrangements reasonably satisfactory
to Landlord to assure payment for the completion of the Consent Alteration work
free and clear of liens. With respect to all Alterations, Tenant shall provide
(and cause each contractor or subcontractor to provide) certificates of
insurance (in form and substance reasonably satisfactory to Landlord; form ACORD
28 [2006/07] is not satisfactory to Landlord) for workers’ compensation and
other coverage in amounts and from an insurance company reasonably satisfactory
to Landlord protecting Landlord against liability for personal injury or
property damage during construction. Upon completion of any Consent Alterations,
Tenant shall deliver to Landlord: (i) sworn statements setting forth the names
of all contractors and subcontractors who did the work and final lien waivers
from all such contractors and subcontractors; and (ii) “as built” plans for the
Consent Alterations. Upon completion of any Notice-Only Alterations, Tenant
shall deliver to Landlord “as built” plans for the Notice-Only Alterations;

 

(e)          Tenant’s Property; FF&E Installations. Other than (i) the items, if
any, listed on Exhibit F attached hereto, (ii) any items agreed by Landlord in
writing to be included on Exhibit F in the future, and (iii) any trade fixtures,
machinery, equipment and other personal property that may be removed without
material damage to the Premises, which damage shall be repaired (including
capping or terminating utility hook-ups behind walls) by Tenant during the Term
(collectively, “Tenant’s Property”), all Alterations, real property fixtures,
built-in machinery and equipment, built-in casework and cabinets and other
similar additions and improvements built into the Premises so as to become an
integral part of the Premises (collectively, “Installations”) shall be and shall
remain the property of Landlord during the Term and following the expiration or
earlier termination of the Term, shall not be removed by Tenant at any time
during the Term and shall remain upon and be surrendered with the Premises as a
part thereof in accordance with the provisions of this Section and Section 28
following the expiration or earlier termination of this Lease; provided,
however, that (a) during the Term, Tenant shall have the right to remove,
modify, and relocate its furniture, fixtures, and equipment (“FF&E”), (b) at the
expiration or earlier termination of this Lease, Tenant shall have the right to
remove any FF&E; Tenant’s right to remove, modify, or relocate the FF&E as
described in clauses (a) and (b) shall be subject to Tenant’s compliance with,
and satisfaction of, the following conditions: (1) Tenant repairs any damage
caused by the removal of any FF&E, and (2) the Premises will remain fully
functional for use as office space in good repair and working order, and (c)
Landlord shall, at the time its approval of such Installation is requested or at
the time it receives notice of a Notice-Only Alteration, notify Tenant if it has
elected to cause Tenant to remove such Installation upon the expiration or
earlier termination of this Lease. If Landlord so elects, Tenant shall remove
such Installation upon the expiration or earlier termination of this Lease and
restore any damage caused by or occasioned as a result of such removal,
including, when removing any of Tenant’s Property which was plumbed, wired or
otherwise connected to any of the Building Systems, capping off all such
connections behind the walls of the Premises and repairing any holes. During any
such restoration period, Tenant shall pay Rent to Landlord as provided herein as
if said space were otherwise occupied by Tenant.

 

12

 

 

13.         Landlord’s Repairs. Landlord shall, at its expense, maintain the
structural components (i.e., the footings, exterior walls, foundations, and
structural steel columns and girders) of the Building in good repair, reasonable
wear and tear and uninsured losses and damages caused by Tenant, or by any of
Tenant’s agents, servants, employees, invitees (including Collaborators [as
defined below]) and contractors (collectively, “Tenant Parties”) excluded.
Landlord shall, as an Operating Expense, maintain the Building’s façade and the
parking and other Common Areas of the Project, including HVAC, plumbing, fire
sprinklers, and all other building systems serving the Premises and other
portions of the Project (“Building Systems”) within the Project in good repair,
reasonable wear and tear and uninsured losses and damages caused by Tenant, or
by any Tenant Parties excluded. Losses and damages caused by Tenant or any
Tenant Party shall be repaired by Landlord, to the extent not covered by
insurance, at Tenant’s sole cost and expense. Landlord reserves the right to
stop Building Systems services when reasonably necessary (i) by reason of
accident or emergency, or (ii) upon 5 business days’ notice to Tenant for
planned repairs, alterations or improvements to the structural components of the
Building, which are, in the judgment of Landlord, desirable or necessary to be
made, until said repairs, alterations or improvements shall have been completed.
Landlord shall have no responsibility or liability for failure to supply
Building Systems services during any such period of interruption. Landlord
shall, except in case of emergency, give Tenant 5 business days’ notice of any
planned stoppage of Building Systems services for routine maintenance, repairs,
alterations or improvements to the structural components of the Building. Tenant
shall promptly give Landlord written notice of any repair required by Landlord
pursuant to this Section, after which Landlord shall have a reasonable
opportunity to effect such repair. Subject to Tenant’s self-help rights set
forth in Section 31 below, Landlord shall not be liable for any failure to make
any repairs or to perform any maintenance unless such failure shall persist for
an unreasonable time after Tenant’s written notice of the need for such repairs
or maintenance. Tenant waives its rights under any state or local law to
terminate this Lease or, except as provided in Section 31 below, to make such
repairs at Landlord’s expense and agrees that the parties’ respective rights
with respect to such matters shall be solely as set forth herein. Repairs
required as the result of fire, earthquake, flood, vandalism, war, or similar
cause of damage or destruction shall be controlled by Section 18.

 

(a)          Card Reader System. As of the Commencement Date, a card reader
access system that controls access to the Building on an after-hours basis and
on holidays recognized by the federal government is located within the Building.

 

(b)          Annual Inspection Report. From and after April 1, 2012, on no less
than 5 business days prior notice to Tenant, Landlord shall have the right, at
its sole cost and expense, to conduct an annual inspection of the Premises with
a consultant selected by Landlord for the purpose of ensuring that Tenant is
complying with its repair and maintenance obligations under this Lease. Landlord
shall use commercially reasonable efforts to minimize disturbance with Tenant’s
Permitted Use in connection with such inspection. If such inspection reveals any
noncompliance by Tenant with such obligations, Tenant shall promptly bring such
matters into compliance at its sole cost and expense. No such inspection shall
release or discharge Tenant from such obligations if such inspection fails to
reveal any noncompliance by Tenant with such obligations.

 

13

 

 

14.         Tenant’s Repairs. Except as expressly provided in Section 13, Tenant
shall, at its expense, repair, replace and maintain in good condition all
portions of the Premises, including, without limitation, entries, doors,
ceilings, interior windows, interior walls, and the interior side of demising
walls. Such repair and replacement may include capital expenditures and repairs
whose benefit may extend beyond the Term. Tenant shall, at its sole cost and
expense, provide its own janitorial service to the Premises. Should Tenant fail
to make any such repair or replacement or fail to maintain the Premises,
Landlord shall give Tenant notice of such failure. Subject to Force Majeure, if
Tenant fails to commence cure of such failure within 15 days of Landlord’s
notice, and thereafter diligently prosecute such cure to completion, Landlord
may perform such work and shall be reimbursed by Tenant within 10 days after
demand therefor; provided, however, that if such failure by Tenant creates or
could create an emergency, Landlord may immediately commence cure of such
failure and shall thereafter be entitled to recover the costs of such cure from
Tenant. Subject to Sections 17 and 18, Tenant shall bear the full uninsured cost
of any repair or replacement to any part of the Project that results from damage
caused by Tenant or any Tenant Party and any repair that benefits only the
Premises.

 

15.         Mechanic’s Liens. Tenant shall discharge, by bond or otherwise, any
mechanic’s lien filed against the Premises or against the Project for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant within 20 days after the filing thereof, at Tenant’s sole cost and shall
otherwise keep the Premises and the Project free from any liens arising out of
work performed, materials furnished or obligations incurred by Tenant. Should
Tenant fail to discharge any lien described herein, Landlord shall have the
right, but not the obligation, to pay such claim or post a bond or otherwise
provide security to eliminate the lien as a claim against title to the Project
and the cost thereof shall be immediately due from Tenant as Additional Rent. If
Tenant shall lease or finance the acquisition of office equipment, furnishings,
or other personal property of a removable nature utilized by Tenant in the
operation of Tenant’s business, Tenant warrants that any Uniform Commercial Code
Financing Statement filed as a matter of public record by any lessor or creditor
of Tenant will upon its face or by exhibit thereto indicate that such Financing
Statement is applicable only to removable personal property of Tenant located
within the Premises. In no event shall the address of the Project be furnished
on the statement without qualifying language as to applicability of the lien
only to removable personal property, located in an identified suite held by
Tenant.

 

16.         Indemnification. Tenant hereby indemnifies and agrees to defend,
save and hold Landlord harmless from and against any and all Claims for injury
or death to persons or damage to property occurring within or about the
Premises, arising directly or indirectly out of use or occupancy of the Premises
or a breach or default by Tenant in the performance of any of its obligations
hereunder, unless caused solely by the willful misconduct or gross negligence of
Landlord. Landlord shall not be liable to Tenant for, and Tenant assumes all
risk of damage to, personal property (including, without limitation, loss of
records kept within the Premises). Tenant further waives any and all Claims for
injury to Tenant’s business or loss of income relating to any such damage or
destruction of personal property (including, without limitation, any loss of
records). Landlord shall not be liable for any damages arising from any act,
omission or neglect of any tenant in the Project or of any other third party.

 

17.         Insurance. Landlord shall maintain all risk property and, if
applicable, sprinkler damage insurance covering the full replacement cost of the
Project. Landlord shall further procure and maintain commercial general
liability insurance with a single loss limit of not less than $2,000,000 for
bodily injury and property damage with respect to the Project. Landlord may, but
is not obligated to, maintain such other insurance and additional coverages as
it may deem necessary, including, but not limited to, flood, environmental
hazard and earthquake, loss or failure of building equipment, errors and
omissions, rental loss during the period of repair or rebuilding, workers’
compensation insurance and fidelity bonds for employees employed to perform
services and insurance for any improvements installed by Tenant or which are in
addition to the standard improvements customarily furnished by Landlord without
regard to whether or not such are made a part of the Project. All such insurance
shall be included as part of the Operating Expenses. The Project may be included
in a blanket policy (in which case the cost of such insurance allocable to the
Project will be determined by Landlord based upon the insurer’s cost
calculations). Tenant shall also reimburse Landlord for any increased premiums
or additional insurance which Landlord reasonably deems necessary as a result of
Tenant’s use of the Premises, provided Landlord provides a certificate of
insurance evidencing such additional insurance.

 

14

 

 

Tenant, at its sole cost and expense, shall maintain during the Term: all risk
property insurance with business interruption and extra expense coverage,
covering the full replacement cost of all property and improvements installed or
placed in the Premises by Tenant at Tenant’s expense; workers’ compensation
insurance with no less than the minimum limits required by law; employer’s
liability insurance with such limits as required by law; and commercial general
liability insurance, with a minimum limit of not less than $2,000,000 per
occurrence for bodily injury and property damage with respect to the Premises.
The commercial general liability insurance policy shall name Landlord and
Alexandria Real Estate Equities, Inc., and its and their respective members,
officers, directors, employees, managers, and agents (collectively, “Landlord
Parties”), as additional insureds; insure on an occurrence and not a claims-made
basis; be issued by insurance companies which have a rating of not less than
policyholder rating of A and financial category rating of at least Class X in
“Best’s Insurance Guide”; shall not be cancelable for nonpayment of premium
unless 30 days prior written notice shall have been given to Landlord from the
insurer; contain a hostile fire endorsement and a contractual liability
endorsement; and provide primary coverage to Landlord (any policy issued to
Landlord providing duplicate or similar coverage shall be deemed excess over
Tenant’s policies). Copies of such policies (if requested by Landlord), or
certificates of insurance (in form and substance satisfactory to Landlord; form
ACORD 28 [2006/07] is not satisfactory to Landlord) showing the limits of
coverage required hereunder and showing Landlord as an additional insured, along
with reasonable evidence of the payment of premiums for the applicable period,
shall be delivered to Landlord by Tenant upon commencement of the Term and upon
each renewal of said insurance. Tenant’s policy may be a “blanket policy” with
an aggregate per location endorsement which specifically provides that the
amount of insurance shall not be prejudiced by other losses covered by the
policy. Tenant shall, at least 5 days prior to the expiration of such policies,
furnish Landlord with renewal certificates.

 

In each instance where insurance is to name Landlord as an additional insured,
Tenant shall upon written request of Landlord also designate and furnish
certificates so evidencing Landlord as additional insured to: (i) any lender of
Landlord holding a security interest in the Project or any portion thereof, (ii)
the landlord under any lease wherein Landlord is tenant of the real property on
which the Project is located, if the interest of Landlord is or shall become
that of a tenant under a ground or other underlying lease rather than that of a
fee owner, and/or (iii) any management company retained by Landlord to manage
the Project.

 

The property insurance obtained by Landlord and Tenant shall include a waiver of
subrogation by the insurers and all rights based upon an assignment from its
insured, against Landlord or Tenant, and their respective officers, directors,
employees, managers, agents, invitees and contractors (“Related Parties”), in
connection with any loss or damage thereby insured against. Neither party nor
its respective Related Parties shall be liable to the other for loss or damage
caused by any risk insured against under property insurance required to be
maintained hereunder, and each party waives any claims against the other party,
and its respective Related Parties, for such loss or damage. The failure of a
party to insure its property shall not void this waiver. Landlord and its
respective Related Parties shall not be liable for, and Tenant hereby waives all
claims against such parties for, business interruption and losses occasioned
thereby sustained by Tenant or any person claiming through Tenant resulting from
any accident or occurrence in or upon the Premises or the Project from any cause
whatsoever. If the foregoing waivers shall contravene any law with respect to
exculpatory agreements, the liability of Landlord or Tenant shall be deemed not
released but shall be secondary to the other’s insurer.

 

Landlord may require insurance policy limits to be raised to conform with
requirements of Landlord’s lender and/or to bring coverage limits to
commercially reasonable levels then being generally required of new tenants
within the Project.

 

15

 

 

18.         Restoration. If, at any time during the Term, the Project or the
Premises are damaged or destroyed by a fire or other insured casualty, Landlord
shall notify Tenant within 60 days after discovery of such damage as to the
amount of time Landlord reasonably estimates it will take to restore the Project
or the Premises, as applicable (“Restoration Period”). If the Restoration Period
is estimated to exceed 12 months (“Maximum Restoration Period”), Landlord may,
in such notice, elect to terminate this Lease as of the date that is 75 days
after the date of discovery of such damage or destruction; provided, however,
that notwithstanding Landlord’s election to restore, Tenant may elect to
terminate this Lease by written notice to Landlord delivered within 5 business
days of receipt of a notice from Landlord estimating a Restoration Period for
the Premises longer than the Maximum Restoration Period. Unless either Landlord
or Tenant so elects to terminate this Lease, Landlord shall, subject to receipt
of sufficient insurance proceeds (with any deductible to be treated as a current
Operating Expense), promptly restore the Premises (excluding the improvements
installed by Tenant or by Landlord and paid for by Tenant), subject to delays
arising from the collection of insurance proceeds, from Force Majeure events or
as reasonably needed to obtain any license, clearance or other authorization of
any kind required to enter into and restore the Premises issued by any
Governmental Authority having jurisdiction over the use, storage, handling,
treatment, generation, release, disposal, removal or remediation of Hazardous
Materials (as defined in Section 30) in, on or about the Premises (collectively
referred to herein as “Hazardous Materials Clearances”); provided, however, that
if repair or restoration of the Premises is not substantially complete as of the
end of the Maximum Restoration Period or, if longer, the Restoration Period,
Landlord may, in its sole and absolute discretion, elect not to proceed with
such repair and restoration, or Tenant may by written notice to Landlord
delivered within 5 business days of the expiration of the Maximum Restoration
Period or, if longer, the Restoration Period, elect to terminate this Lease, in
which event Landlord shall be relieved of its obligation to make such repairs or
restoration and this Lease shall terminate as of the date that is 75 days after
the later of: (i) discovery of such damage or destruction, or (ii) the date all
required Hazardous Materials Clearances are obtained, but Landlord shall retain
any Rent paid and the right to any Rent payable by Tenant prior to such election
by Landlord or Tenant.

 

Tenant, at its expense, shall promptly perform, subject to delays arising from
the collection of insurance proceeds, from Force Majeure (as defined in Section
34) events or to obtain Hazardous Material Clearances, all repairs or
restoration not required to be done by Landlord and shall promptly re-enter the
Premises and commence doing business in accordance with this Lease.
Notwithstanding the foregoing, Landlord may terminate this Lease if the Premises
are damaged during the last year of the Term and Landlord reasonably estimates
that it will take more than 2 months to repair such damage, or if insurance
proceeds are not available for such restoration. Rent shall be abated from the
date all required Hazardous Material Clearances are obtained until the Premises
are repaired and restored, in the proportion which the area of the Premises, if
any, which is not usable by Tenant bears to the total area of the Premises. Such
abatement shall be the sole remedy of Tenant, and except as provided in this
Section 18, Tenant waives any right to terminate this Lease by reason of damage
or casualty loss.

 

The provisions of this Lease, including this Section 18, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, or any other portion of the
Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Project, the parties
hereto expressly agreeing that this Section 18 sets forth their entire
understanding and agreement with respect to such matters.

 

19.         Condemnation. If the whole or any material part of the Premises or
the Project is taken for any public or quasi-public use under governmental law,
ordinance, or regulation, or by right of eminent domain, or by private purchase
in lieu thereof (a “Taking” or “Taken”), and the Taking would either prevent or
materially interfere with Tenant’s use of the Premises or materially interfere
with or impair Landlord’s ownership or operation of the Project, then upon
written notice by Landlord this Lease shall terminate and Rent shall be
apportioned as of said date. If part of the Premises shall be Taken, and this
Lease is not terminated as provided above, Landlord shall promptly restore the
Premises and the Project as nearly as is commercially reasonable under the
circumstances to their condition prior to such partial Taking and the rentable
square footage of the Building, the rentable square footage of the Premises,
Tenant’s Share of Operating Expenses and the Rent payable hereunder during the
unexpired Term shall be reduced to such extent as may be fair and reasonable
under the circumstances. Upon any such Taking, Landlord shall be entitled to
receive the entire price or award from any such Taking without any payment to
Tenant, and Tenant hereby assigns to Landlord Tenant’s interest, if any, in such
award. Tenant shall have the right, to the extent that same shall not diminish
Landlord’s award, to make a separate claim against the condemning authority (but
not Landlord) for such compensation as may be separately awarded or recoverable
by Tenant for moving expenses and damage to Tenant’s trade fixtures, if a
separate award for such items is made to Tenant. Tenant hereby waives any and
all rights it might otherwise have pursuant to any provision of state law to
terminate this Lease upon a partial Taking of the Premises or the Project.

 

16

 

 

20.         Events of Default. Each of the following events shall be a default
(“Default”) by Tenant under this Lease:

 

(a)          Payment Defaults. Tenant shall fail to pay any installment of Rent
or any other payment hereunder when due; provided, however, that Landlord will
give Tenant notice and an opportunity to cure any failure to pay Rent within 5
days of any such notice not more than twice in any 12 month period and Tenant
agrees that such notice shall be in lieu of and not in addition to, or shall be
deemed to be, any notice required by law.

 

(b)          Insurance. Any insurance required to be maintained by Tenant
pursuant to this Lease shall be canceled or terminated or shall expire or shall
be reduced or materially changed, or Landlord shall receive a notice of
nonrenewal of any such insurance and Tenant shall fail to obtain replacement
insurance at least 20 days before the expiration of the current coverage.

 

(c)          Abandonment. Tenant shall abandon the Premises without (i) the
release of the Premises of all Hazardous Materials Clearances and free of any
residual impact from the Tenant HazMat Operations, and (ii) complying with the
provisions of Section 28. For purposes of this paragraph, Tenant shall not be
deemed to have abandoned the Premises if Tenant is not occupying the Premises
but is otherwise complying with the terms and conditions of this Lease.

 

(d)          Improper Transfer. Tenant shall assign, sublease or otherwise
transfer or attempt to transfer all or any portion of Tenant’s interest in this
Lease or the Premises except as expressly permitted herein, or Tenant’s interest
in this Lease shall be attached, executed upon, or otherwise judicially seized
and such action is not released within 90 days of the occurrence of such action.

 

(e)          Liens. Tenant shall fail to discharge or otherwise obtain the
release of any lien placed upon the Premises in violation of Tenant’s
obligations under this Lease within 20 days after any such lien is filed against
the Premises.

 

(f)          Insolvency Events. Tenant shall: (A) make a general assignment for
the benefit of creditors; (B) commence any case, proceeding or other action
seeking to have an order for relief entered on its behalf as a debtor or to
adjudicate it a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, liquidation, dissolution or composition of it or its debts or
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or of any substantial part of its property (collectively a
“Proceeding for Relief”); (C) become the subject of any Proceeding for Relief
which is not dismissed within 90 days of its filing or entry; or (D) be
dissolved or otherwise fail to maintain its legal existence.

 

(g)          Estoppel Certificate or Subordination Agreement. Tenant fails to
execute any document required from Tenant under Sections 23 or 27 within 5 days
after a second notice requesting such document.

 

(h)          Other Defaults. Tenant shall fail to comply with any provision of
this Lease other than those specifically referred to in this Section 20, and,
except as otherwise expressly provided herein, such failure shall continue for a
period of 20 days after written notice thereof from Landlord to Tenant.

 

Any notice given under Section 20(h) hereof shall: (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 20(h) is
such that it cannot be cured by the payment of money and reasonably requires
more than 20 days to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said 20 day period and thereafter diligently
prosecutes the same to completion; provided, however, that such cure shall be
completed no later than 60 days from the date of Landlord’s notice.

 

17

 

 

21.         Landlord’s Remedies.

 

(a)          Interest. Upon a Default by Tenant hereunder, Landlord may, without
waiving or releasing any obligation of Tenant hereunder, make such payment or
perform such act. All sums so paid or incurred by Landlord, together with
interest thereon, from the date such sums were paid or incurred, at the annual
rate equal to 12% per annum or the highest rate permitted by law (“Default
Rate”), whichever is less, shall be payable to Landlord on demand as Additional
Rent. Except as expressly set forth in clause (d) below, nothing herein shall be
construed to create or impose a duty on Landlord to mitigate any damages
resulting from Tenant’s Default hereunder.

 

(b)          Late Payment Rent. Late payment by Tenant to Landlord of Rent and
other sums due will cause Landlord to incur costs not contemplated by this
Lease, the exact amount of which will be extremely difficult and impracticable
to ascertain. Such costs include, but are not limited to, processing and
accounting charges and late charges which may be imposed on Landlord under any
Mortgage covering the Premises. Therefore, if any installment of Rent due from
Tenant is not received by Landlord within 5 days after the date such payment is
due, Tenant shall pay to Landlord an additional sum of 6% of the overdue Rent as
a late charge (provided that Tenant shall not be required to pay such late
charge upon the first occurrence of a late payment by Tenant of Rent during any
12 month period). The parties agree that this late charge represents a fair and
reasonable estimate of the costs Landlord will incur by reason of late payment
by Tenant. In addition to the late charge, Rent not paid when due shall bear
interest at the Default Rate from the 5th day after the date due until paid.

 

(c)          Re-Entry. Landlord shall have the right, immediately or at any time
thereafter, without further notice to Tenant (unless otherwise provided herein),
to enter the Premises, without terminating this Lease or being guilty of
trespass, and do any and all acts as Landlord may deem necessary, proper or
convenient to cure such default, for the account and at the expense of Tenant,
any notice to quit or notice of Landlord’s intention to re-enter being hereby
expressly waived, and Tenant agrees to pay to Landlord as Additional Rent all
damage and/or expense incurred by Landlord in so doing, including interest at
the Default Rate, from the due date until the date payment is received by
Landlord.

 

(d)          Termination. Landlord shall have the right to terminate this Lease
and Tenant’s right to possession of the Premises and, with or without legal
process, take possession of the Premises and remove Tenant, any occupant and any
property therefrom, using such force as may be necessary, without being guilty
of trespass and without relinquishing any rights of Landlord against Tenant, any
notice to quit, or notice of Landlord’s intention to re-enter being hereby
expressly waived. Landlord shall be entitled to recover damages from Tenant for
all amounts covenanted to be paid during the remainder of the Term (except for
the period of any holdover by Tenant, in which case the monthly rental rate
stated at Section 8 herein shall apply), which may be accelerated by Landlord at
its option, together with (i) all expenses of any proceedings (including, but
not limited to, legal expenses and attorney’s fees) which may be necessary in
order for Landlord to recover possession of the Premises, (ii) the expenses of
the re-renting of the Premises (including, but not limited to, any commissions
paid to any real estate agent, advertising expense and the costs of such
alterations, repairs, replacements or modifications that Landlord, in its sole
judgment, considers advisable and necessary for the purpose of re-renting), and
(iii) interest computed at the Default Rate from the due date until paid;
provided, however, that there shall be credited against the amount of such
damages all amounts received by Landlord from such re-renting of the Premises,
with any overage being refunded to Tenant. Landlord shall in no event be liable
in any way whatsoever for failure to re-rent the Premises or, in the event that
the Premises are re-rented, for failure to collect the rent thereof under such
re-renting and, except as expressly provided in the following paragraph, Tenant
expressly waives any duty of the Landlord to mitigate damages. No act or thing
done by Landlord shall be deemed to be an acceptance of a surrender of the
Premises, unless Landlord shall execute a written agreement of surrender with
Tenant. Tenant’s liability hereunder shall not be terminated by the execution of
a new lease of the Premises by Landlord, unless that new lease expressly so
states. In the event Landlord does not exercise its option to accelerate the
payment of amounts owed as provided hereinabove, then Tenant agrees to pay to
Landlord, upon demand, the amount of damages herein provided after the amount of
such damages for any month shall have been ascertained; provided, however, that
any expenses incurred by Landlord shall be deemed to be a part of the damages
for the month in which they were incurred. Separate actions may be maintained
each month or at other times by Landlord against Tenant to recover the damages
then due, without waiting until the end of the term of this Lease to determine
the aggregate amount of such damages. Tenant hereby expressly waives any and all
rights of redemption granted by or under any present or future laws in the event
of Tenant being evicted or being dispossessed for any cause, or in the event of
Landlord obtaining possession of the Premises by reason of the violation by
Tenant of any of the covenants and conditions of this Lease.

 

18

 

 

Except as expressly provided in this paragraph and as a material inducement for
Landlord to enter into this Lease, Tenant agrees and acknowledges that Landlord
shall have no obligation whatsoever to mitigate any damages resulting from a
Default by Tenant under this Lease. In case of a Default by Tenant under this
Lease, Landlord’s sole obligation to so mitigate its damages shall be to list
the Premises with a licensed broker, list the Premises on Co-Star (or its
successor entity), and install (if permissible by the Legal Requirements) a “for
lease” sign on or about the Project. On compliance with the foregoing criteria
regarding the re-letting of the Premises after a Default by Tenant, Landlord
shall be deemed to have fully satisfied Landlord’s obligation to mitigate
damages under this Lease regardless of any contrary Legal Requirement in effect
on the Commencement Date or at the time of Tenant’s Default. Tenant waives and
releases, to the fullest extent permissible under any Legal Requirement, any
right to assert in any action by Landlord to enforce the terms of this Lease,
any defense, counterclaim, or rights of setoff or recoupment respecting the
mitigation of damages by Landlord.

 

(e)          Lien for Rent. Upon any Default by Tenant in the payment of Rent or
other amounts owed hereunder, Landlord shall have a lien upon the property of
Tenant in the Premises for the amount of such unpaid amounts, and Tenant hereby
specifically waives any and all exemptions allowed by law. In such event, Tenant
shall not remove any of Tenant’s property from the Premises except with the
prior written consent of Landlord, and Landlord shall have the right and
privilege, at its option, to take possession of all Tenant’s property in the
Premises, to store the same on the Premises, or to remove it and store it in
such place as may be selected by Landlord, at Tenant’s risk and expense. If
Tenant fails to redeem the personal property so seized, by payment of whatever
sum may be due Landlord hereunder (including all storage costs), Landlord shall
have the right, after twenty (20) days written notice to Tenant of its intention
to do so, to sell such personal property so seized at public or private sale and
upon such terms and conditions as may appear advantageous to Landlord, and after
the payment of all proper charges incident to such sale, apply the proceeds
thereof to the payment of any balance due to Landlord on account of rent or
other obligations of Tenant pursuant to this Lease. In the event there shall
then remain in the hands of Landlord any balance realized from the sale of said
personal property, the same shall be paid over to Tenant. The exercise of the
foregoing remedy by Landlord shall not relieve or discharge Tenant from any
deficiency owed to Landlord which Landlord has the right to enforce pursuant to
any of the provisions of this Lease. Tenant shall also be liable for all
expenses incident to the foregoing process, including any auctioneer or
attorney’s fees or commissions. At Tenant’s request, Landlord shall subordinate
its lien rights as set forth in this paragraph to the lien, operation, and
effect of any bona fide third party financing for equipment, trade fixtures,
leasehold improvements, and/or working capital pursuant to a subordination
agreement in form and substance reasonably acceptable to Landlord. Such
subordination shall be limited to specific items of equipment and shall not be
in the form of a blanket lien subordination.

 

(f)          Other Remedies. In addition to the foregoing, Landlord, at its
option, without further notice or demand to Tenant, shall have all other rights
and remedies provided at law or in equity.

 

22.         Assignment and Subletting.

 

(a)          General Prohibition. Without Landlord’s prior written consent
subject to and on the conditions described in this Section 22, Tenant shall not,
directly or indirectly, voluntarily or by operation of law, assign this Lease or
sublease the Premises or any part thereof or mortgage, pledge, or hypothecate
its leasehold interest or grant any concession or license within the Premises,
and any attempt to do any of the foregoing shall be void and of no effect. If
Tenant is a corporation, partnership or limited liability company, the shares or
other ownership interests thereof which are not actively traded upon a stock
exchange or in the over-the-counter market, a transfer or series of transfers
whereby more than 50% of the issued and outstanding shares or other ownership
interests of such corporation are, or voting control is, transferred (but
excepting transfers upon deaths of individual owners) from a person or persons
or entity or entities which were owners thereof at time of execution of this
Lease to persons or entities who were not owners of shares or other ownership
interests of the corporation, partnership or limited liability company at time
of execution of this Lease, shall be deemed an assignment of this Lease
requiring the consent of Landlord as provided in this Section 22.

 

19

 

 

(b)          Permitted Transfers. If Tenant desires to assign, sublease,
hypothecate or otherwise transfer this Lease or sublet the Premises other than
pursuant to a Permitted Assignment (as defined below), then at least 10 days,
but not more than 30 days, before the date Tenant desires the assignment or
sublease to be effective (“Assignment Date”), Tenant shall give Landlord a
notice (“Assignment Notice”) containing such information about the proposed
assignee or sublessee, including the proposed use of the Premises and any
Hazardous Materials proposed to be used, stored handled, treated, generated in
or released or disposed of from the Premises, the Assignment Date, any
relationship between Tenant and the proposed assignee or sublessee, and all
material terms and conditions of the proposed assignment or sublease, including
a copy of any proposed assignment or sublease in its final form, and such other
information as Landlord may deem reasonably necessary or appropriate to its
consideration whether to grant its consent. Landlord may, by giving written
notice to Tenant within 10 business days after receipt of the Assignment Notice:
(i) grant such consent, (ii) refuse such consent, in its sole and absolute
discretion, if the proposed assignment, hypothecation or other transfer or
subletting concerns 25% or less (together with all other then effective
subleases) of the Premises, (iii) refuse such consent, which consent shall not
be unreasonably withheld, delayed, or conditioned, if the proposed subletting
concerns (together with all other then effective subleases) more than 25% of the
Premises (provided that Landlord shall further have the right to review and
reasonably approve or disapprove the proposed form of sublease prior to the
effective date of any such subletting), or (iv) terminate this Lease with
respect to the space described in the Assignment Notice as of the Assignment
Date (an “Assignment Termination”). If Landlord delivers notice of its election
to exercise an Assignment Termination, Tenant shall have the right to withdraw
such Assignment Notice by written notice to Landlord of such election within 5
business days after Landlord’s notice electing to exercise the Assignment
Termination. If Tenant withdraws such Assignment Notice, this Lease shall
continue in full force and effect. If Tenant does not withdraw such Assignment
Notice, this Lease, and the term and estate herein granted, shall terminate as
of the Assignment Date with respect to the space described in such Assignment
Notice. No failure of Landlord to exercise any such option to terminate this
Lease, or to deliver a timely notice in response to the Assignment Notice, shall
be deemed to be Landlord’s consent to the proposed assignment, sublease or other
transfer. Tenant shall pay to Landlord a fee equal to $1,500 in connection with
its consideration of any Assignment Notice and/or its preparation or review of
any consent documents.

 

(c)          Permitted Assignment. Notwithstanding the foregoing, Tenant shall
have the right, upon 30 days’ prior written notice to Landlord but without
obtaining Landlord’s prior written consent, to (i) assign this Lease or sublet
any portion of the Premises to any entity controlling, controlled by, or under
common control with Tenant (a “Permitted Assignment”), provided that Landlord
shall have the right to approve the form of any such sublease or assignment, and
(ii) permit a business entity that is a contractor or collaborator of Tenant, or
otherwise has a business relationship with Tenant, and is providing Tenant
services in the course of Tenant’s business operations at the Premises or is
occupying the Building in furtherance of such business relationship with Tenant
(a “Collaborator”) to use a portion of the Premises for any Permitted Use;
provided, however, that (A) Tenant receives no compensation for such
Collaborator use, (b) the entity remains a Collaborator for the entire duration
of such use and the entity is not indicated on the Building directory or any
signage on the Premises, and (c) the entity occupies no more than 25% of the
rentable area of the Premises (“Collaborator Occupancy”). Such Collaborator
Occupancy shall not be deemed a sublease or assignment hereunder, nor shall it
vest in any such Collaborator any right, title, or interest in this Lease or the
Premises nor shall it relieve, release, impair, or discharge any of Tenant’s
obligations hereunder. Tenant shall ensure that the Collaborator complies with
the terms of this Lease, including, but not limited to, the obligation to obtain
and maintain the insurance coverages as more fully described in Section 17
(Insurance). In connection with a Permitted Assignment, Landlord shall not have
the right to elect an Assignment Termination and, in the case of a Permitted
Assignment not involving a sublease, Tenant shall not be required to share
Excess Rents (as defined below) with Landlord.

 

20

 

 

Tenant shall have the right, as a Permitted Assignment, to assign this Lease,
upon 20 days prior written notice to Landlord but without obtaining Landlord’s
prior written consent, to a corporation or other entity that is a
successor-in-interest to Tenant, by way of merger, consolidation, or corporate
reorganization, or by the purchase of all or substantially all of the assets or
the ownership interests of Tenant provided that (i) such merger or
consolidation, or such acquisition or assumption, as the case may be, is for a
good business purpose and not principally for the purpose of transferring this
Lease, and (ii) the net worth (as determined in accordance with GAAP) of the
assignee is not less than the net worth (as determined in accordance with GAAP)
of Tenant as of the date of Tenant’s most current quarterly or annual financial
statements, and (iii) such assignee shall agree in writing to assume all of the
terms, covenants, and conditions of this Lease arising after the effective date
of the assignment.

 

(d)         Additional Conditions. As a condition to any such assignment or
subletting, whether or not Landlord’s consent is required, Landlord may require:

 

(i)          that any assignee or subtenant agree, in writing at the time of
such assignment or subletting, that if Landlord gives such party notice that
Tenant is in default under this Lease, such party shall thereafter make all
payments otherwise due Tenant directly to Landlord, which payments will be
received by Landlord without any liability except to credit such payment against
those due under this Lease, and any such third party shall agree to attorn to
Landlord or its successors and assigns should this Lease be terminated for any
reason; provided, however, in no event shall Landlord or its successors or
assigns be obligated to accept such attornment; and

 

(ii)         A list of Hazardous Materials, certified by the proposed assignee
or sublessee to be true and correct, which the proposed assignee or sublessee
intends to use, store, handle, treat, generate in or release or dispose of from
the Premises, together with copies of all documents relating to such use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials by the proposed assignee or subtenant in the Premises or on the
Project, prior to the proposed assignment or subletting, including, without
limitation: permits; approvals; reports and correspondence; storage and
management plans; plans relating to the installation of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be permitted after Landlord has given its written consent to do so, which
consent may be withheld in Landlord’s sole and absolute discretion); and all
closure plans or any other documents required by any and all federal, state and
local Governmental Authorities for any storage tanks installed in, on or under
the Project for the closure of any such tanks. Neither Tenant nor any such
proposed assignee or subtenant is required, however, to provide Landlord with
any portion(s) of the such documents containing information of a proprietary
nature which, in and of themselves, do not contain a reference to any Hazardous
Materials or hazardous activities.

 

(e)          No Release of Tenant, Sharing of Excess Rents. Notwithstanding any
assignment or subletting, Tenant and any guarantor or surety of Tenant’s
obligations under this Lease shall at all times remain fully and primarily
responsible and liable for the payment of Rent and for compliance with all of
Tenant’s other obligations under this Lease. Other than with respect to a
Permitted Assignment, if the Rent due and payable by a sublessee or assignee (or
a combination of the rental payable under such sublease or assignment plus any
bonus or other consideration therefor or incident thereto in any form) exceeds
the sum of the rental payable under this Lease (excluding however, any Rent
payable under this Section) and actual and reasonable brokerage fees, legal
costs, free rent or rent abatement, and any design or construction fees directly
related to and required pursuant to the terms of any such sublease) (“Excess
Rent”), then Tenant shall be bound and obligated to pay Landlord as Additional
Rent hereunder 50% of such Excess Rent within 20 days following receipt thereof
by Tenant. If Tenant shall sublet the Premises or any part thereof, Tenant
hereby immediately and irrevocably assigns to Landlord, as security for Tenant’s
obligations under this Lease, all rent from any such subletting, and Landlord as
assignee and as attorney-in-fact for Tenant, or a receiver for Tenant appointed
on Landlord’s application, may collect such rent and apply it toward Tenant’s
obligations under this Lease; except that, until the occurrence of a Default,
Tenant shall have the right to collect such rent.

 

21

 

 

(f)          No Waiver. The consent by Landlord to an assignment or subletting
shall not relieve Tenant or any assignees of this Lease or any sublessees of the
Premises from obtaining the consent of Landlord to any further assignment or
subletting nor shall it release Tenant or any assignee or sublessee of Tenant
from full and primary liability under this Lease. The acceptance of Rent
hereunder, or the acceptance of performance of any other term, covenant, or
condition thereof, from any other person or entity shall not be deemed to be a
waiver of any of the provisions of this Lease or a consent to any subletting,
assignment or other transfer of the Premises.

 

(g)          Prior Conduct of Proposed Transferee. Notwithstanding any other
provision of this Section 22, if (i) the proposed assignee of Tenant has been
required by any prior landlord pursuant to the terms of the lease agreement
between such prior landlord and Tenant, lender, or Governmental Authority to
take remedial action in connection with Hazardous Materials contaminating a
property, where the contamination resulted from such party’s action or use of
the property in question, (ii) the proposed assignee is subject to an
enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a required reporting to any Governmental Authority), or (iii) because of
the existence of a pre-existing environmental condition in the vicinity of or
underlying the Project, the risk that Landlord would be targeted as a
responsible party in connection with the remediation of such pre-existing
environmental condition would be materially increased or exacerbated by the
proposed use of Hazardous Materials by such proposed assignee, Landlord shall
have the absolute right to refuse to consent to any assignment to any such
party.

 

(h)          Consent to Intercell License Agreement. Tenant and Intercell have
entered into a License Agreement dated October 21, 2011 (“Intercell License
Agreement”) that allows Intercell to use Suite 210 (“License Area”) on the terms
and conditions set forth therein. Tenant represents and warrants to Landlord
that a true and complete copy of the Intercell License Agreement is attached
hereto as Exhibit I. Landlord, in its capacity as landlord under the Intercell
Prime Lease and as Landlord under this Lease, hereby consents to the Intercell
License Agreement, subject to the following terms and conditions:

 

(i)          Landlord neither approves nor disapproves the terms, conditions,
and agreements contained in the Intercell License Agreement, all of which shall
be subordinate and at all times subject to: (A) all of the covenants,
agreements, terms, provisions, and conditions contained in the Intercell Prime
Lease and this Lease, (B) superior ground leases, mortgages, deeds of trust, or
any other hypothecation or security now existing or hereafter placed upon the
real property of which the License Area is a part and to any and all advances
secured thereby and to all renewals, modifications, consolidations,
replacements, and extensions thereof, and (C) all matters of record affecting
the License Area and all laws, ordinances, and regulations now or hereafter
affecting the License Area.

 

(ii)         Nothing contained in this Section 22 or in the Intercell License
Agreement shall be construed to: (A) modify, waive, impair, or affect any of the
terms, covenants, or conditions contained in the Intercell Prime Lease or this
Lease (including Tenant’s obligation to obtain any required consents for any
other or future license agreements), or to waive any breach thereof, or any
rights or remedies of Landlord under the Intercell Prime Lease or this Lease
against any person, firm, association, or corporation liable for the performance
thereof, or to enlarge or increase Landlord’s obligations or liabilities under
the Intercell Prime Lease or this Lease, and all terms, covenants, and
conditions of the Intercell Prime Lease and this Lease are hereby declared to be
in full force and effect, or (B) require Landlord to accept any payments from
Intercell on behalf of Tenant. Tenant shall remain liable and responsible for
the due keeping, performance, and observance of all the terms, covenants, and
conditions set forth in this Lease on the part of Tenant to be kept, performed,
and observed and for the payment of the Base Rent, Additional Rent, and all
other sums now and hereafter becoming payable thereunder for all of the
Premises, including, without limitation, the License Area.

 

22

 

 

(iii)        The Intercell License Agreement shall be deemed and agreed to be a
license only and not an assignment and there shall be no further licensing of
all or any portion of the Premises demised under the Intercell Prime Lease or
this Lease except in accordance with the terms and conditions of the Intercell
Prime Lease and this Lease.

 

(iv)        If Landlord terminates the Intercell Prime Lease or this Lease as a
result of a default by Tenant thereunder or the Intercell Prime Lease or this
Lease terminates for any other reason, the Intercell License Agreement shall
automatically terminate concurrently therewith.

 

(v)         Tenant shall pay any broker commissions or fees that may be payable
as a result of the Intercell License Agreement and Tenant hereby indemnifies,
defends, and agrees to hold Landlord harmless from and against any loss or
liability arising therefrom or from any other commissions or fees payable in
connection with the Intercell License Agreement.

 

(vi)        Tenant shall not modify or amend the Intercell License Agreement in
any way without the prior written consent of Landlord, which consent shall not
be unreasonably withheld, delayed, or conditioned. Any modification or amendment
of the Intercell License Agreement without Landlord’s prior written consent
shall be void and of no force or effect.

 

(vii)       Any act or omission of Intercell or anyone claiming under or through
Intercell that violates any of the provisions of the Intercell Prime Lease or
this Lease shall be deemed a violation of the Intercell Prime Lease or this
Lease by Tenant.

 

(viii)      Upon any conflict between the terms of the Intercell License
Agreement and this Section 22, this Section 22 shall control.

 

23.         Estoppel Certificate. Tenant shall, within 10 business days of
written notice from Landlord, execute, acknowledge and deliver a statement in
writing in any form reasonably requested by a proposed lender or purchaser, (i)
certifying that this Lease is unmodified and in full force and effect (or, if
modified, stating the nature of such modification and certifying that this Lease
as so modified is in full force and effect) and the dates to which the rental
and other charges are paid in advance, if any, (ii) acknowledging that there are
not any uncured defaults on the part of Landlord hereunder, or specifying such
defaults if any are claimed, and (iii) setting forth such further information
with respect to the status of this Lease or the Premises as may be requested
thereon. Any such statement may be relied upon by any prospective purchaser or
encumbrancer of all or any portion of the real property of which the Premises
are a part. Tenant’s failure to deliver such statement within such time shall,
at the option of Landlord, be conclusive upon Tenant that this Lease is in full
force and effect and without modification except as may be represented by
Landlord in any certificate prepared by Landlord and delivered to Tenant for
execution.

 

24.         Quiet Enjoyment. So long as Tenant shall perform all of the
covenants and agreements herein required to be performed by Tenant, Tenant
shall, subject to the terms of this Lease, at all times during the Term, have
peaceful and quiet enjoyment of the Premises against any person claiming by,
through or under Landlord.

 

23

 

 

25.         Prorations. All prorations required or permitted to be made
hereunder shall be made on the basis of a 360 day year and 30 day months.

 

26.         Rules and Regulations. Tenant shall, at all times during the Term
and any extension thereof, comply with all reasonable rules and regulations at
any time or from time to time established by Landlord covering use of the
Premises and the Project. The current rules and regulations are attached hereto
as Exhibit E. If there is any conflict between said rules and regulations and
other provisions of this Lease, the terms and provisions of this Lease shall
control. Landlord shall not have any liability or obligation for the breach of
any rules and regulations by other tenants in the Project and shall not enforce
such rules and regulations in a discriminatory manner.

 

27.         Subordination. This Lease and Tenant’s interest and rights hereunder
are hereby made and shall be subject and subordinate at all times to the lien of
any Mortgage hereafter created on or against the Project or the Premises, and
all amendments, restatements, renewals, modifications, consolidations,
refinancing, assignments and extensions thereof, without the necessity of any
further instrument or act on the part of Tenant; provided, however that so long
as there is no Default hereunder, Tenant’s right to possession of the Premises
shall not be disturbed by the Holder of any such Mortgage. Tenant agrees, at the
election of the Holder of any such Mortgage, to attorn to any such Holder.
Tenant agrees upon demand to execute, acknowledge and deliver such instruments,
confirming such subordination, and such instruments of attornment as shall be
requested by any such Holder, provided any such instruments contain appropriate
non-disturbance provisions assuring Tenant’s quiet enjoyment of the Premises as
set forth in Section 24 hereof. Tenant hereby appoints Landlord attorney-in-fact
for Tenant irrevocably (such power of attorney being coupled with an interest)
to execute, acknowledge and deliver any such instrument and instruments for and
in the name of Tenant and to cause any such instrument to be recorded.
Notwithstanding the foregoing, any such Holder may at any time subordinate its
Mortgage to this Lease, without Tenant’s consent, by notice in writing to
Tenant, and thereupon this Lease shall be deemed prior to such Mortgage without
regard to their respective dates of execution, delivery or recording and in that
event such Holder shall have the same rights with respect to this Lease as
though this Lease had been executed prior to the execution, delivery and
recording of such Mortgage and had been assigned to such Holder. From and after
the Commencement Date, Landlord shall obtain from any Holder of a Mortgage
covering any or all of the Project or the Premises a subordination,
non-disturbance, and attornment agreement (“SNDA”) on Holder’s standard form
(which form shall be reasonably acceptable to Landlord and Tenant) in favor of
Tenant assuring Tenant’s quiet enjoyment of the Premises as set forth in
Section 24 hereof. Landlord represents to Tenant that, as of the Commencement
Date, the Project is not encumbered by a Mortgage. The term “Mortgage” whenever
used in this Lease shall be deemed to include deeds of trust, security
assignments and any other encumbrances, and any reference to the “Holder” of a
Mortgage shall be deemed to include the beneficiary under a deed of trust.

 

28.         Surrender. Upon the expiration of the Term or earlier termination of
Tenant’s right of possession, Tenant shall surrender the Premises to Landlord in
the same condition as received, subject to any Alterations or Installations
permitted by Landlord to remain in the Premises, free of Hazardous Materials
brought upon, kept, used, stored, handled, treated, generated in, or released or
disposed of from, the Premises by any person other than a Landlord Party
(collectively, “Tenant HazMat Operations”) and released of all Hazardous
Materials Clearances, broom clean, ordinary wear and tear and casualty loss and
condemnation covered by Sections 18 and 19 excepted.

 

To the extent in Tenant’s possession or control, Tenant shall immediately return
to Landlord all keys and/or access cards to parking, the Project, restrooms or
all or any portion of the Premises furnished to or otherwise procured by Tenant.
Any Tenant’s Property, Alterations and property not so removed by Tenant as
permitted or required herein shall be deemed abandoned and may be stored,
removed, and disposed of by Landlord at Tenant’s expense, and Tenant waives all
claims against Landlord for any damages resulting from Landlord’s retention
and/or disposition of such property. All obligations of Tenant hereunder not
fully performed as of the termination of the Term, including the obligations of
Tenant under Section 30 hereof, shall survive the expiration or earlier
termination of the Term, including, without limitation, indemnity obligations,
payment obligations with respect to Rent and obligations concerning the
condition and repair of the Premises.

 

24

 

 

29.         Waiver of Jury Trial. TENANT AND LANDLORD WAIVE ANY RIGHT TO TRIAL
BY JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING OUT OF THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

 

30.         Environmental Requirements.

 

(a)          Prohibition/Compliance/Indemnity. Tenant shall not cause or permit
any Hazardous Materials (as hereinafter defined) to be brought upon, kept, used,
stored, handled, treated, generated in or about, or released or disposed of
from, the Premises or the Project in violation of applicable Environmental
Requirements (as hereinafter defined) by Tenant or any Tenant Party. If Tenant
breaches the obligation stated in the preceding sentence, or if the presence of
Hazardous Materials in the Premises during the Term or any holding over results
in contamination of the Premises, the Project or any adjacent property or if
contamination of the Premises, the Project or any adjacent property by Hazardous
Materials brought into, kept, used, stored, handled, treated, generated in or
about, or released or disposed of from, the Premises by anyone other than
Landlord and Landlord’s employees, agents, and contractors otherwise occurs
during the Term or any holding over, Tenant hereby indemnifies and shall defend
and hold Landlord, its officers, directors, employees, agents and contractors
harmless from any and all actions (including, without limitation, remedial or
enforcement actions of any kind, administrative or judicial proceedings, and
orders or judgments arising out of or resulting therefrom), costs, claims,
damages (including, without limitation, damages based upon diminution in value
of the Premises or the Project, or the loss of, or restriction on, use of the
Premises or any portion of the Project), expenses (including, without
limitation, reasonable attorneys’, consultants’ and experts’ fees, court costs
and amounts paid in settlement of any claims or actions), fines, forfeitures or
other civil, administrative or criminal penalties, injunctive or other relief
(whether or not based upon personal injury, property damage, or contamination
of, or adverse effects upon, the environment, water tables or natural
resources), liabilities or losses (collectively, “Environmental Claims”) which
arise during or after the Term as a result of such contamination. This
indemnification of Landlord by Tenant includes, without limitation, costs
incurred in connection with any investigation of site conditions or any cleanup,
treatment, remedial, removal, or restoration work required by any federal, state
or local Governmental Authority because of Hazardous Materials present in the
air, soil or ground water above, on, or under the Premises, but such
indemnification excludes the matters described in Section 30(i) below. Without
limiting the foregoing, if the presence of any Hazardous Materials on the
Premises, the Project or any adjacent property caused or permitted by Tenant or
any Tenant Party results in any contamination of the Premises, the Project or
any adjacent property, Tenant shall promptly take all actions at its sole
expense and in accordance with applicable Environmental Requirements as are
necessary to return the Premises, the Project or any adjacent property to the
condition existing prior to the time of such contamination, provided that
Landlord’s approval of such action shall first be obtained, which approval shall
not unreasonably be withheld, conditioned, or delayed.

 

(b)          Business. Landlord acknowledges that it is not the intent of this
Section 30 to prohibit Tenant from keeping and using Hazardous Materials in
types and minimal amounts customary for housekeeping purposes in an office
setting (which such activities are not subject to the reporting or other
obligations of this Section 30(b)), or using the Premises for the Permitted Use.
Tenant may operate its business according to prudent industry practices so long
as the use or presence of Hazardous Materials is strictly and properly monitored
according to all then applicable Environmental Requirements. Tenant shall
complete and certify disclosure statements as reasonably requested by Landlord
from time to time relating to Tenant’s use, storage, handling, treatment,
generation, manufacture, transportation, release, or disposal of Hazardous
Materials on or from the Premises. Tenant is not required, however, to provide
Landlord with any portion(s) of documents containing information of a
proprietary nature which, in and of themselves, do not contain a reference to
any Hazardous Materials or hazardous activities. It is not the intent of this
Section to provide Landlord with information which could be detrimental to
Tenant’s business should such information become possessed by Tenant’s
competitors.

 

25

 

 

(c)          Tenant Representation and Warranty. Tenant hereby represents and
warrants to Landlord that, to Tenant’s actual knowledge, (i) Tenant has not been
required by any prior landlord, lender or Governmental Authority at any time to
take remedial action in connection with Hazardous Materials contaminating a
property which contamination was permitted by Tenant or resulted from Tenant’s
action or use of the property in question, and (ii) Tenant is not subject to any
pending enforcement order issued by any Governmental Authority in connection
with the use, storage, handling, treatment, generation, release or disposal of
Hazardous Materials (including, without limitation, any order related to the
failure to make a required report to any Governmental Authority). If this
representation and warranty was not true as of the date of this Lease, Landlord
shall have the right to terminate this Lease in Landlord’s sole and absolute
discretion.

 

(d)          Testing. Landlord shall have the right to conduct reasonably-scoped
annual tests of the Premises to determine whether any contamination of the
Premises or the Project has occurred as a result of Tenant’s use. In connection
with such testing, upon the request of Landlord, Tenant shall deliver to
Landlord or its consultant such non-proprietary and non-confidential information
concerning the use of Hazardous Materials in or about the Premises by Tenant or
any Tenant Party. Any such testing shall be performed only by qualified
consultants who possess adequate types and amounts of insurance, and shall be
performed in a manner that does not unreasonably interfere with Tenant’s use of
the Premises for the Permitted Use. Such tests shall be conducted at Landlord’s
expense (which shall not constitute an Operating Expense), unless such tests
reveal that contamination has occurred for which Tenant is liable under this
Section 30, in which case Tenant shall reimburse Landlord as Additional Rent for
the reasonable costs of such tests. Landlord shall provide Tenant with a copy of
all third party, non-confidential reports and tests of the Premises made by or
on behalf of Landlord during the Term without representation or warranty and
subject to a confidentiality agreement. Tenant shall, at its sole cost and
expense, promptly and satisfactorily remediate any environmental conditions for
which Tenant or any Tenant Party is responsible identified by such testing in
accordance with all Environmental Requirements. Landlord’s receipt of or
satisfaction with any environmental assessment in no way waives any rights which
Landlord may have against Tenant.

 

(e)          Underground Tanks. Tenant shall have no right to install any
underground or other storage tanks storing Hazardous Materials located on the
Premises or the Project.

 

(f)          Obligations. Each party’s obligations under this Section 30 shall
survive the expiration or earlier termination of this Lease. During any period
of time after the expiration or earlier termination of this Lease required by
Tenant or Landlord to complete the removal from the Premises of any Hazardous
Materials for which Tenant is responsible under this Section 30, Tenant shall
continue to pay the full Rent in accordance with this Lease for any portion of
the Premises not relet by Landlord in Landlord’s sole discretion, which Rent
shall be prorated daily.

 

(g)          Reports. Whenever Landlord requests reports, documents, or other
materials from Tenant relating to Hazardous Materials under this Lease and such
reports, documents or materials contain Tenant’s trade secrets or proprietary
information, as a condition to the production of such reports Tenant may redact
any trade secrets or proprietary information from such reports, documents, or
other materials as long as any information regarding Hazardous Materials is not
so redacted..

 

(h)          Definitions. As used herein, (i) the term “Environmental
Requirements” means all applicable present and future statutes, regulations,
ordinances, rules, codes, judgments, orders or other similar enactments of any
Governmental Authority regulating or relating to health, safety, or
environmental conditions on, under, or about the Premises or the Project, or the
environment, including without limitation, the following: the Comprehensive
Environmental Response, Compensation and Liability Act; the Resource
Conservation and Recovery Act; and all state and local counterparts thereto, and
any regulations or policies promulgated or issued thereunder, and (ii) the term
“Hazardous Materials” means and includes any substance, material, waste,
pollutant, or contaminant listed or defined as hazardous or toxic, or regulated
by reason of its impact or potential impact on humans, animals and/or the
environment under any Environmental Requirements, asbestos and petroleum,
including crude oil or any fraction thereof, natural gas liquids, liquefied
natural gas, or synthetic gas usable for fuel (or mixtures of natural gas and
such synthetic gas). As defined in Environmental Requirements, Tenant is and
shall be deemed to be the “operator” of Tenant’s “facility” and the “owner” of
all Hazardous Materials brought on the Premises by Tenant or any Tenant Party,
and the wastes, by-products, or residues generated, resulting, or produced
therefrom.

 

26

 

 

(i)          Past Contamination. If the applicable Governmental Authority
requires that Landlord remediate Hazardous Materials contamination on the
Premises or the Project, which contamination predates the Intercell Sublease
Commencement Date, Landlord shall remediate the contamination in accordance with
applicable Legal Requirements at no cost or expense to Tenant. To the extent
(and only to the extent) covered by Landlord’s pollution legal liability
insurance, Landlord hereby agrees to hold harmless Tenant from any Environmental
Claims that existed, accrued, or arose prior to the Intercell Sublease
Commencement Date, and that Tenant did not cause, contribute to, or exacerbate.

 

(j)          Environmental Report. Tenant acknowledges receipt of a copy of the
environmental site assessment for the Project dated November 15, 2011 prepared
by ENVIRON International Corporation.

 

31.         Tenant’s Remedies/Limitation of Liability. Landlord shall not be in
default hereunder unless Landlord fails to perform any of its obligations
hereunder within 30 days after written notice from Tenant specifying such
failure (unless such performance will, due to the nature of the obligation,
require a period of time in excess of 30 days, then after such period of time as
is reasonably necessary). Upon any default by Landlord, Tenant shall give notice
by registered or certified mail to any Holder of a Mortgage covering the
Premises and to any landlord of any lease of property in or on which the
Premises are located and Tenant shall offer such Holder and/or landlord a
reasonable opportunity to cure the default, including time to obtain possession
of the Project by power of sale or a judicial action if such should prove
necessary to effect a cure; provided Landlord shall have furnished to Tenant in
writing the names and addresses of all such persons who are to receive such
notices. All obligations of Landlord hereunder shall be construed as covenants,
not conditions; and, except as may be otherwise expressly provided in this
Lease, Tenant may not terminate this Lease for breach of Landlord’s obligations
hereunder.

 

Notwithstanding the foregoing, if any claimed Landlord default hereunder will
immediately, materially, and adversely affect Tenant’s ability to conduct its
business in the Premises (a “Material Landlord Default”), Tenant shall, as soon
as reasonably possible, but in any event within 4 business days of obtaining
knowledge of such claimed Material Landlord Default, give Landlord written
notice of such claim and telephonic notice to Tenant’s principal contact with
Landlord. Landlord shall then have 4 business days to commence cure of such
claimed Material Landlord Default and shall diligently prosecute such cure to
completion. If Tenant failed to give Landlord the notice required hereunder
within 4 business days of learning of the conditions giving rise to the claimed
Material Landlord Default, Landlord shall be entitled to recover from Tenant, as
Additional Rent, any costs incurred by Landlord in connection with such cure in
excess of the costs, if any, that Landlord would otherwise have been liable to
pay hereunder. If Landlord fails to commence cure of any claimed Material
Landlord Default as provided above, Tenant may commence and prosecute such cure
to completion, and shall be entitled to recover the costs of such cure (but not
any consequential or other damages) from Landlord, to the extent of Landlord’s
obligation to cure such claimed Material Landlord Default hereunder, subject to
the limitations set forth in the immediately preceding sentence of this
paragraph and the other provisions of this Lease.

 

All obligations of Landlord under this Lease will be binding upon Landlord only
during the period of its ownership of the Premises and not thereafter. The term
“Landlord” in this Lease shall mean only the owner for the time being of the
Premises. Upon the transfer by such owner of its interest in the Premises, such
owner shall thereupon be released and discharged from all obligations of
Landlord thereafter accruing, but such obligations shall be binding during the
Term upon each new owner for the duration of such owner’s ownership.

 

27

 

 

32.         Inspection and Access. Landlord and its agents, representatives, and
contractors may enter the Premises at any reasonable time to inspect the
Premises and to make such repairs as may be required or permitted pursuant to
this Lease and for any other business purpose. Landlord and Landlord’s
representatives may enter the Premises during business hours on not less than 48
hours advance written notice (except in the case of emergencies in which case no
such notice shall be required and such entry may be at any time) for the purpose
of effecting any such repairs, inspecting the Premises, showing the Premises to
prospective purchasers and, during the last year of the Term, to prospective
tenants or for any other business purpose. During any such entry, Landlord shall
use commercially reasonable efforts to minimize interference with Tenant’s
business operations and shall comply with Tenant’s reasonable safety, security,
and environmental regulations that are uniformly and routinely imposed by Tenant
on any Tenant Party as long as such regulations do not adversely affect or
materially increase the cost of Landlord’s performance of its activities on the
Premises. Except in the case of emergencies, Landlord shall use commercially
reasonable efforts to perform any repairs or maintenance activities during the
non-business hours of the Building, and Landlord shall promptly restore any
damage caused by Landlord during any such repair or maintenance. Landlord may
erect a suitable sign on the Premises stating that the Project is available for
sale and, in the last year of the Term, that the Premises are available for let.
Landlord may grant easements, make public dedications, designate Common Areas
and create restrictions on or about the Premises, provided that no such
easement, dedication, designation or restriction materially, adversely affects
Tenant’s use or occupancy of the Premises for the Permitted Use. At Landlord’s
request, Tenant shall execute such instruments as may be necessary for such
easements, dedications or restrictions. Tenant shall at all times, except in the
case of emergencies, have the right to escort Landlord or its agents,
representatives, contractors or guests while the same are in the Premises,
provided such escort does not materially and adversely affect Landlord’s access
rights hereunder.

 

33.         Security. Tenant acknowledges and agrees that security devices and
services, if any, while intended to deter crime may not in given instances
prevent theft or other criminal acts and that Landlord is not providing any
security services with respect to the Premises. Tenant agrees that Landlord
shall not be liable to Tenant for, and Tenant waives any claim against Landlord
with respect to, any loss by theft or any other damage suffered or incurred by
Tenant in connection with any unauthorized entry into the Premises or any other
breach of security with respect to the Premises. Tenant shall be solely
responsible for the personal safety of Tenant’s officers, employees, agents,
contractors, guests and invitees while any such person is in, on or about the
Premises and/or the Project. Tenant shall at Tenant’s cost obtain insurance
coverage to the extent Tenant desires protection against such criminal acts.

 

34.         Force Majeure. Neither Landlord nor Tenant shall be responsible or
liable for delays in the performance of its obligations hereunder when caused
by, related to, or arising out of acts of God, strikes, lockouts, or other labor
disputes, embargoes, quarantines, weather, national, regional, or local
disasters, calamities, or catastrophes, inability to obtain labor or materials
(or reasonable substitutes therefor) at reasonable costs or failure of, or
inability to obtain, utilities necessary for performance, governmental
restrictions, orders, limitations, regulations, or controls, national
emergencies, delay in issuance or revocation of permits, enemy or hostile
governmental action, terrorism, insurrection, riots, civil disturbance or
commotion, fire or other casualty, and other causes or events beyond the
reasonable control of such party (“Force Majeure”); provided, however, that in
no event shall Force Majeure excuse Tenant from performing any monetary
obligation under this Lease.

 

35.         Brokers. Landlord and Tenant each represents and warrants that it
has not dealt with any broker, agent or other person (collectively, “Broker”) in
connection with this transaction and that no Broker brought about this
transaction, other than Scheer Partners. Scheer Partners shall be paid by
Landlord pursuant to a separate agreement between Landlord and Scheer Partners.
Landlord and Tenant each hereby agrees to indemnify and hold the other harmless
from and against any claims by any Broker, other than the broker, if any named
in this Section 35, claiming a commission or other form of compensation by
virtue of having dealt with Tenant or Landlord, as applicable, with regard to
this leasing transaction.

 

28

 

 

36.         Limitation on Landlord’s Liability. NOTWITHSTANDING ANYTHING SET
FORTH HEREIN OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE
CONTRARY: (A) LANDLORD SHALL NOT BE LIABLE TO TENANT OR ANY OTHER PERSON FOR
(AND TENANT AND EACH SUCH OTHER PERSON ASSUME ALL RISK OF) LOSS, DAMAGE OR
INJURY, WHETHER ACTUAL OR CONSEQUENTIAL TO: TENANT’S PERSONAL PROPERTY OF EVERY
KIND AND DESCRIPTION, INCLUDING, WITHOUT LIMITATION TRADE FIXTURES, EQUIPMENT,
INVENTORY, SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS, LABORATORY ANIMALS,
PRODUCT, SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS, ACCOUNTING AND OTHER
RECORDS OF EVERY KIND AND DESCRIPTION KEPT AT THE PREMISES AND ANY AND ALL
INCOME DERIVED OR DERIVABLE THEREFROM; (B) THERE SHALL BE NO PERSONAL RECOURSE
TO LANDLORD FOR ANY ACT OR OCCURRENCE IN, ON OR ABOUT THE PREMISES OR ARISING IN
ANY WAY UNDER THIS LEASE OR ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND ANY LIABILITY OF LANDLORD HEREUNDER
SHALL BE STRICTLY LIMITED SOLELY TO LANDLORD’S INTEREST IN THE PROJECT OR ANY
PROCEEDS FROM SALE OR CONDEMNATION THEREOF AND ANY INSURANCE PROCEEDS PAYABLE IN
RESPECT OF LANDLORD’S INTEREST IN THE PROJECT OR IN CONNECTION WITH ANY SUCH
LOSS; AND (C) IN NO EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED AGAINST ANY
OF LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS. UNDER NO
CIRCUMSTANCES SHALL LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR CONTRACTORS BE LIABLE FOR INJURY TO TENANT’S BUSINESS OR
FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.

 

37.         Severability. If any clause or provision of this Lease is illegal,
invalid or unenforceable under present or future laws, then and in that event,
it is the intention of the parties hereto that the remainder of this Lease shall
not be affected thereby. It is also the intention of the parties to this Lease
that in lieu of each clause or provision of this Lease that is illegal, invalid
or unenforceable, there be added, as a part of this Lease, a clause or provision
as similar in effect to such illegal, invalid or unenforceable clause or
provision as shall be legal, valid and enforceable. This Lease, including the
exhibits attached hereto, constitutes the entire agreement between Landlord and
Tenant pertaining to the subject matter hereof and supersedes all prior
agreements, understandings, letters of intent, negotiations, and discussions,
whether oral or written, of the parties, and there are no warranties,
representations, or other agreements, express or implied, made to either party
by the other party in connection with the subject matter hereof except as
specifically set forth herein or in the documents delivered pursuant hereto or
in connection herewith.

 

38.         Signs; Exterior Appearance. Except as set forth in this Section 38,
Tenant shall not, without the prior written consent of Landlord, which may be
granted or withheld in Landlord’s sole discretion: (i) attach any awnings,
exterior lights, decorations, balloons, flags, pennants, banners, painting or
other projection to any outside wall of the Project, (ii) use any curtains,
blinds, shades or screens other than Landlord’s standard window coverings, (iii)
coat or otherwise sunscreen the interior or exterior of any windows, (iv) place
any bottles, parcels, or other articles on the window sills, (v) place any
equipment, furniture or other items of personal property on any exterior
balcony, or (vi) paint, affix or exhibit on any part of the Premises or the
Project any signs, notices, window or door lettering, placards, decorations, or
advertising media of any type which can be viewed from the exterior of the
Premises. Interior signs on doors and the directory tablet shall be inscribed,
painted or affixed for Tenant by Landlord at the sole cost and expense of
Tenant, and shall be of a size, color and type acceptable to Landlord. Nothing
may be placed on the exterior of corridor walls or corridor doors other than
Landlord’s standard lettering. The directory tablet shall be provided
exclusively for the display of the name and location of tenants. Landlord shall,
at its sole cost and expense and using Landlord’s standard lettering, add
Tenant’s name to (A) Landlord’s monument signage in front of the Project, and
(B) the Building directory based on Tenant’s proportionate share of the
Building. Tenant acknowledges that its monument signage rights under this
paragraph are non-exclusive.

 

29

 

 

39.         Right to Extend Term. Tenant shall have the right to extend the Term
of this Lease upon the following terms and conditions:

 

(a)          Extension Rights. Tenant shall have 2 consecutive rights (each, an
“Extension Right”) to extend the term of this Lease for 5 years each (each, an
“Extension Term”) on the same terms and conditions as this Lease (other than
Base Rent) by giving Landlord written notice (“Extension Notice”) of its
election to exercise each Extension Right at least 12 months prior, and no
earlier than 16 months prior, to the expiration of the Base Term of this Lease
or the expiration of any prior Extension Term. The Extension Notice shall
expressly state whether Tenant desires to exercise the Extension Right for the
entire Premises or for one or more separately demised contiguous suites that
comprise the Premises. If the Extension Notice does not so expressly state,
Tenant shall be deemed to have exercised the Extension Right for the entire
Premises. With respect to the second Extension Right, the Extension Right shall
apply only to the area of the Premises leased by Tenant under this Lease as of
the expiration of the first Extension Term.

 

Upon the commencement of any Extension Term, Base Rent shall be payable at the
Market Rate (as defined below). Base Rent shall thereafter be adjusted on each
anniversary of the commencement of such Extension Term by a percentage as
determined by Landlord and agreed to by Tenant at the time the Market Rate is
determined. As used herein, “Market Rate” shall mean the then market rental rate
as determined by Landlord and agreed to by Tenant. The Market Rate shall be
based on the “as is” condition of the Premises without regard to any equipment
or removable improvements paid for, and installed, by Tenant within the
Premises.

 

If, on or before the date that is 120 days prior to the expiration of the Base
Term of this Lease, or the expiration of any prior Extension Term, Tenant has
not agreed with Landlord’s determination of the Market Rate and the rent
escalations during such subsequent Extension Term after negotiating in good
faith, Tenant may by written notice to Landlord not later than 120 days prior to
the expiration of the Base Term of this Lease, or the expiration of any then
effective Extension Term, elect arbitration as described in Section 39(b) below.
If Tenant does not elect such arbitration, Tenant shall be deemed to have waived
any right to extend, or further extend, the Term of this Lease and all of the
remaining Extension Rights shall terminate.

 

(b)          Arbitration.

 

(i)          Within 10 days of Tenant’s notice to Landlord of its election to
arbitrate Market Rate and escalations, each party shall deliver to the other a
proposal containing the Market Rate and escalations that the submitting party
believes to be correct (“Extension Proposal”). If either party fails to timely
submit an Extension Proposal, the other party’s submitted proposal shall
determine the Base Rent and escalations for the Extension Term. If both parties
submit Extension Proposals, then Landlord and Tenant shall meet within 7 days
after delivery of the last Extension Proposal and make a good faith attempt to
mutually appoint a single Arbitrator (and defined below) to determine the Market
Rate and escalations. If Landlord and Tenant are unable to agree upon a single
Arbitrator, then each shall, by written notice delivered to the other within 10
days after the meeting, select an Arbitrator. If either party fails to timely
give notice of its selection for an Arbitrator, the other party’s submitted
proposal shall determine the Base Rent for the Extension Term. The 2 Arbitrators
so appointed shall, within 5 business days after their appointment, appoint a
third Arbitrator. If the 2 Arbitrators so selected cannot agree on the selection
of the third Arbitrator within the time above specified, then either party, on
behalf of both parties, may request such appointment of such third Arbitrator by
application to any state court of general jurisdiction in the jurisdiction in
which the Premises are located, upon 10 days prior written notice to the other
party of such intent.

 

30

 

 

(ii)         The decision of the Arbitrator(s) shall be made within 30 days
after the appointment of a single Arbitrator or the third Arbitrator, as
applicable. The decision of the single Arbitrator shall be final and binding
upon the parties. The average of the two closest Arbitrators in a three
Arbitrator panel shall be final and binding upon the parties. Each party shall
pay the fees and expenses of the Arbitrator appointed by or on behalf of such
party and the fees and expenses of the third Arbitrator shall be borne equally
by both parties. If the Market Rate and escalations are not determined by the
first day of the Extension Term, then Tenant shall pay Landlord Base Rent in an
amount equal to the Base Rent in effect immediately prior to the Extension Term
(which Base Rent shall be calculated on a per square foot basis if Tenant
exercises the Extension Right for less than the entire Premises) and increased
by the Rent Adjustment Percentage until such determination is made. After the
determination of the Market Rate and escalations, the parties shall make any
necessary adjustments to such payments made by Tenant. Landlord and Tenant shall
then execute an amendment recognizing the Market Rate and escalations for the
Extension Term and, if Tenant exercises the Extension Right for less than the
entire Premises, the rentable square footage of the reduced area of the Premises
and Tenant’s Share of Operating Expenses based on the reduced area of the
Premises.

 

(iii)        An “Arbitrator” shall be any person appointed by or on behalf of
either party or appointed pursuant to the provisions hereof and: (A) shall be
(1) a member of the American Institute of Real Estate Appraisers with not less
than 10 years of experience in the appraisal of improved office and high tech
industrial real estate in the greater Washington, D.C. metropolitan area, or (2)
a licensed commercial real estate broker with not less than 15 years experience
representing landlords and/or tenants in the leasing of high tech or life
sciences space in the greater Washington, D.C. metropolitan area, (A) devoting
substantially all of their time to professional appraisal or brokerage work, as
applicable, at the time of appointment and (C) be in all respects impartial and
disinterested.

 

(c)          Rights Personal. The Extension Rights are personal to Novavax, Inc.
and are not assignable without Landlord’s consent, which may be granted or
withheld in Landlord’s sole discretion separate and apart from any consent by
Landlord to an assignment of Tenant’s interest in this Lease, except that the
Extension Rights may be assigned in connection with any Permitted Assignment of
this Lease.

 

(d)          Exceptions. Notwithstanding anything set forth above to the
contrary, the Extension Rights shall not be in effect and Tenant may not
exercise any of the Extension Rights: (i) during any period of time that Tenant
is in Default of any monetary provision under this Lease; or (ii) if Tenant has
been in Default of any monetary provision under this Lease 3 or more times,
regardless of whether the Defaults are cured, during the 12 month period
immediately prior to the date that Tenant intends to exercise an Extension
Right, regardless of whether the Defaults are cured.

 

(e)          No Extensions. The period of time within which any Extension Rights
may be exercised shall not be extended or enlarged by reason of Tenant’s
inability to exercise the Extension Rights.

 

(f)          Termination. The Extension Rights shall terminate and be of no
further force or effect even after Tenant’s due and timely exercise of an
Extension Right, if, after such exercise, but prior to the commencement date of
an Extension Term, (i) Tenant fails to timely cure any Default by Tenant under
any monetary provision under this Lease; or (ii) Tenant has Defaulted under any
monetary provision under this Lease 3 or more times during the period from the
date of the exercise of an Extension Right to the date of the commencement of
the Extension Term, regardless of whether such Defaults are cured.

 

31

 

 

40.         Roof Equipment. As long as Tenant is not in Default at the time of
the installation thereof, Tenant shall have the right, subject to compliance
with all Legal Requirements and in accordance with the terms and conditions set
forth in this Section 40, to install, maintain, and remove on the top of the
roof of the Building directly above the Premises one or more satellite dishes,
communication antennae, or other equipment (all of which having a diameter and
height reasonably acceptable to Landlord) for the transmission or reception of
communication of signals as Tenant may from time to time desire, as well as
mechanical equipment, dunnage for equipment, and other related equipment (all of
which having dimensions reasonably acceptable to Landlord) (collectively, the
“Roof Equipment”). Tenant’s right to use such available rooftop area directly
above the Premises shall be limited to Tenant’s proportionate share of the space
available on the roof, which proportionate share shall be based on the then
current area of the Premises. If Tenant has exercised the Extension Right for
less than the entire original area of the Premises (i.e., 20,745 rentable square
feet), Tenant’s proportionate share of the space available on the roof shall be
proportionately decreased effective from and after the commencement of the
applicable Extension Term.

 

(a)          Requirements. Tenant shall submit to Landlord (i) the plans and
specifications for the installation of the Roof Equipment, (ii) copies of all
required governmental and quasi-governmental permits, licenses, and
authorizations that Tenant will and must obtain at its own expense, with the
cooperation of Landlord, if necessary for the installation and operation of the
Roof Equipment, and (iii) an insurance policy or certificate of insurance
evidencing insurance coverage as required by this Lease and any other insurance
as reasonably required by Landlord for the installation and operation of the
Roof Equipment. Landlord shall not unreasonably withhold or delay its approval
for the installation and operation of the Roof Equipment; provided, however,
that Landlord may reasonably withhold its approval if the installation or
operation of the Roof Equipment (A) may damage the structural integrity of the
Building, (B) may void, terminate, or invalidate any applicable roof warranty,
(C) may interfere with any service provided by Landlord, (D) may reduce the
leasable space in the Building, or (E) is not properly screened from the viewing
public.

 

(b)          No Damage to Roof. If Tenant or its agents shall cause any damage
to the roof during the installation, operation, and removal of the Roof
Equipment such damage shall be repaired promptly at Tenant’s expense and the
roof shall be restored in the same condition it was in before the damage.
Landlord shall not charge Tenant Additional Rent for the installation and use of
the Roof Equipment. If, however, Landlord’s insurance premium or Tax assessment
increases as a result of the Roof Equipment, Tenant shall pay such increase as
Additional Rent within 20 days after receipt of a reasonably detailed invoice
from Landlord. Tenant shall not be entitled to any abatement or reduction in the
amount of Rent payable under this Lease if for any reason Tenant is unable to
use the Roof Equipment. In no event whatsoever shall the installation,
operation, maintenance, or removal of the Roof Equipment by Tenant or its agents
void, terminate, or invalidate any applicable roof warranty.

 

(c)          Protection. The installation, operation, and removal of the Roof
Equipment shall be at Tenant’s sole risk. Tenant shall indemnify, defend, and
hold Landlord harmless from and against any and all claims, costs, damages,
liabilities and expenses (including, but not limited to, attorneys’ fees) of
every kind and description that may arise out of or be connected in any way with
Tenant’s installation, operation, or removal of the Roof Equipment.

 

(d)          Removal. At the expiration or earlier termination of this Lease,
Tenant shall, at its sole cost and expense, remove the Roof Equipment from the
Building. Tenant shall leave the portion of the roof where the Roof Equipment
was located in good order and repair, reasonable wear and tear excepted. If
Tenant does not so remove the Roof Equipment, Tenant hereby authorizes Landlord
to remove and dispose of the Roof Equipment and charge Tenant as Additional Rent
for all reasonable costs and expenses incurred by Landlord in such removal and
disposal. Tenant agrees that Landlord shall not be liable for any Roof Equipment
or related property disposed of or removed by Landlord.

 

(e)          No Interference. The Roof Equipment shall not interfere with the
proper functioning of any equipment or devices that have been installed by
Landlord before the date of the installation of the Roof Equipment.

 

(f)          Relocation. Landlord shall have the right, at its expense and after
60 days prior notice to Tenant, to relocate the Roof Equipment to another site
on the roof of the Building as long as such site reasonably meets Tenant’s sight
line and interference requirements and does not unreasonably interfere with
Tenant’s use and operation of the Roof Equipment.

 

32

 

 

(g)          Access. Landlord grants to Tenant the right of ingress and egress
on a 24 hour 7 day per week basis to install, operate, and maintain the Roof
Equipment. Before receiving access to the roof of the Building, Tenant shall
give Landlord at least 24 hours’ advance written or oral notice, except in
emergency situations, in which case 2 hours’ advance oral notice (or such
shorter period as reasonably necessary) shall be given by Tenant. Landlord shall
supply Tenant with the name, telephone, and pager numbers of the contact
individual(s) responsible for providing access during emergencies.

 

(h)          Appearance. If permissible by Legal Requirements, the Roof
Equipment shall be painted the same color as the Building.

 

(i)          No Assignment. Except in connection with any Permitted Assignment
of this Lease and in cases where Landlord has consented to an assignment of this
Lease or a subletting of all or part of the Premises in accordance with the
terms and conditions of this Lease, the right of Tenant to use and operate the
Roof Equipment shall be personal solely to Novavax, Inc., and (i) no other
person or entity shall have any right to use or operate the Roof Equipment, and
(ii) Tenant shall not assign, convey, or otherwise transfer to any person or
entity any right, title, or interest in all or any portion of the Roof Equipment
or the use and operation thereof.

 

41.         Right of First Negotiation. If during the Term Landlord desires to
sell its fee interest in the Project, then prior to making an offer or proposal
or accepting any offer or proposal for such sale, Landlord shall first give
Tenant the opportunity (“Right of First Negotiation”) to purchase such fee
interest subject to the following terms and conditions:

 

(a)          Notice of Intent to Sell. Landlord shall notify Tenant of
Landlord’s intent to sell the Project, which notice shall include the purchase
price and other terms upon which Landlord is willing to sell the Project
(“Notice of Intent to Sell”). If Tenant wishes to purchase the Premises upon the
terms and conditions set forth in the Notice of Intent to Sell, then within 10
days after Tenant’s receipt of the Notice of Intent to Sell Tenant shall give
Landlord written notice (“Offer Exercise Notice”) of its election to exercise
its right to purchase the Project. Failure of Tenant to respond within such 10
day period shall be deemed an election not to exercise Tenant’s right to
purchase granted herein; provided, however, that Tenant agrees to confirm
promptly such deemed waiver by executing a written waiver. For a period of 15
days after the date of Landlord’s receipt of the Offer Exercise Notice, Landlord
and Tenant shall negotiate in good faith for Tenant’s purchase of the Project on
the terms and conditions set forth in the Notice of Intent to Sell or on such
other terms and conditions as may be acceptable to Landlord and Tenant. If
Landlord and Tenant are unable to reach agreement and enter into a mutually
agreeable term sheet within such 15 day time period, Landlord shall have the
right to sell the Premises to whomever it desires; provided, however, that
(i) the purchase price to be paid by the prospective purchaser shall not be less
than 95% of the purchase price set forth in the Notice of Intent to Sell, and
(ii) the other terms and conditions offered to the prospective purchaser shall
be substantially the same as those set forth in the Notice of Intent to Sell.
For purposes of this Section 41 and Section 42 (Right of First Refusal), such
terms and conditions shall consist solely of the allocation of any applicable
recordation and transfer taxes, the amount of any earnest money deposit, the
duration of any due diligence inspection period, the determination of the
closing date, and, if specified, the survival period for any representations and
warranties. If (y) the proposed purchase price on the sale of the Project to the
prospective purchaser is less than 95% of the purchase price set forth in the
Notice of Intent to Sell or if the other terms and conditions offered to the
prospective purchaser are not substantially the same as those set forth in the
Notice of Intent to Sell, or (z) the closing under the purchase and sale
agreement with the prospective purchaser does not occur by the first anniversary
of the Notice of Intent to Sell, Landlord shall be required to give Tenant
another Notice of Intent to Sell specifying the proposed terms of sale and
affording Tenant the opportunity, once again, to elect to purchase the Project
on the terms so specified, in accordance with the provisions hereof.

 

(b)          Affiliate Transactions. Notwithstanding anything to the contrary
contained herein, this Section shall not require Landlord to provide Tenant with
a Notice of Intent to Sell prior to selling or transferring its interest in the
Project to an Affiliated Entity (as defined below). As used herein, an
“Affiliated Entity” means an entity owned or controlled by Landlord, or any
member of Landlord, or an entity under common control with Landlord.

 

33

 

 

(c)          Entity Transfers. Nothing set forth in this Section shall restrict,
limit, or prevent Landlord from (i) making an assignment of its interest in this
Lease for security, (ii) admitting party(ies) as members of the limited
liability company that constitutes Landlord or (iii) granting to lenders or
others equity interests in the limited liability company that constitutes
Landlord.

 

(d)          Termination. Provided Tenant has been afforded the rights granted
to Tenant in this Section, Tenant’s right to purchase the Premises pursuant to
Section shall forever terminate automatically upon the consummation of a sale of
the Project to a third party purchaser. Tenant shall confirm the termination of
its rights hereunder by executing a written termination and providing such
further assurances thereof as Landlord may reasonably request.

 

(e)          Rights Personal. The Right of First Negotiation is personal to
Novavax, Inc. and is not assignable without Landlord’s consent, which may be
granted or withheld in Landlord’s sole discretion separate and apart from any
consent by Landlord to an assignment of Tenant’s interest in this Lease, except
that the Right of First Negotiation may be assigned in connection with any
Permitted Assignment of this Lease.

 

(f)          Exceptions. Notwithstanding anything set forth above to the
contrary, the Right of First Negotiation shall not be in effect and Tenant may
not exercise the Right of First Negotiation: (i) during any period of time that
Tenant is in Default; (ii) if Tenant has been in Default 3 or more times,
regardless of whether the Defaults are cured, during the 12 month period
immediately prior to the date that Tenant intends to exercise the Right of First
Negotiation, regardless of whether the Defaults are cured; (iii) if the sale of
the Project is part of a sale of other assets of Landlord or its affiliates and
such sale is not intentionally designed solely to defeat the Right of First
Negotiation, or (iv) if Tenant has exercised the Extension Right for less than
Suites 230 and 270.

 

(g)          Not Binding on Lenders. Subject to Tenant’s rights under any SNDA,
this Section 41 shall not be binding on any holder of a Mortgage encumbering all
or any part of the Project created by Landlord or on any purchaser at any
foreclosure proceeding or sale or any sale in lieu of a foreclosure affecting
all or any part of the Project.

 

(h)          Subordination. The Right of First Negotiation shall be subject and
subordinate to any right of first negotiation in favor of any other tenant of
the Project as of the Commencement Date. If Tenant exercises the Extension Right
for less than the entire original area of the Premises (i.e., 20,745 rentable
square feet), then Landlord may subordinate Tenant’s Right of First Negotiation
to any right of first negotiation in favor of any other tenant of the Project
that, as of such date, is leasing a larger percentage of the Building than
Tenant.

 

42.         Right of First Refusal. If during the Term Landlord receives a bona
fide written offer (“Purchase Offer”) for the purchase of the Project on terms
and conditions that Landlord is willing to accept, Landlord shall give Tenant
the right (“Right of First Refusal”) to purchase the Project subject to the
following terms and conditions:

 

(a)          Purchase Offer Notice. Landlord shall notify Tenant in writing of
Landlord’s receipt of the Purchase Offer (“Purchase Offer Notice”), which
Purchase Offer Notice shall contain a copy of the Purchase Offer. For a period
of 15 days after the date of Tenant’s receipt of the Purchase Offer Notice,
Landlord and Tenant shall negotiate in good faith for Tenant’s purchase of the
Project on the terms and conditions set forth in the Purchase Offer Notice. If
Landlord and Tenant are unable to execute and deliver a binding contract of sale
within such 15 day period, Landlord shall be able to sell the Premises to
whomever it desires for a period of 1 year after the expiration of such 15 day
period; provided, however, that (i) the purchase price to the prospective
purchaser shall not be less than 95% of the purchase price set forth in the
Purchase Offer Notice, and (ii) the other terms and conditions offered to the
prospective purchaser shall be substantially the same as those set forth in the
Purchase Offer Notice. If the proposed purchase price on the sale of the Project
to the prospective purchaser is less than 95% of the purchase price set forth in
the Purchase Offer Notice or if the other terms and conditions offered to the
prospective purchaser are not substantially the same as those set forth in the
Purchase Offer Notice, Landlord shall be required to give Tenant another
Purchase Offer Notice specifying the proposed terms of sale and affording Tenant
the opportunity, once again, to elect to purchase the Project on the terms so
specified, in accordance with the provisions hereof.

 

34

 

 

(b)          Affiliate Transactions. Notwithstanding anything to the contrary
contained herein, this Section shall not require Landlord to provide Tenant with
a Purchase Offer Notice prior to selling or transferring Landlord’s interest in
the Project to an Affiliated Entity.

 

(c)          Entity Transfers. Nothing set forth in this Section shall restrict,
limit, or prevent Landlord from (i) making an assignment of its interest in this
Lease for security, (ii) admitting party(ies) as members of the limited
liability company that constitutes Landlord or (iii) granting to lenders or
others equity interests in the limited liability company that constitutes
Landlord.

 

(d)          Termination. Provided Tenant has been afforded the rights granted
to Tenant in this Section, Tenant’s right to purchase the Premises pursuant to
Section shall forever terminate automatically upon the consummation of a sale of
the Project to a third party purchaser. Tenant shall confirm the termination of
its rights hereunder by executing a written termination and providing such
further assurances thereof as Landlord may reasonably request.

 

(e)          Rights Personal. The Right of First Refusal is personal to Novavax,
Inc. and is not assignable without Landlord’s consent, which may be granted or
withheld in Landlord’s sole discretion separate and apart from any consent by
Landlord to an assignment of Tenant’s interest in this Lease, except that the
Right of First Refusal may be assigned in connection with any Permitted
Assignment of this Lease.

 

(f)          Exceptions. Notwithstanding anything set forth above to the
contrary, the Right of First Refusal shall not be in effect and Tenant may not
exercise the Right of First Refusal: (i) during any period of time that Tenant
is in Default; (ii) if Tenant has been in Default 3 or more times, regardless of
whether the Defaults are cured, during the 12 month period immediately prior to
the date that Tenant intends to exercise the Right of First Refusal, regardless
of whether the Defaults are cured; (iii) if the sale of the Project is part of a
sale of other assets of Landlord or its affiliates and such sale is not
intentionally designed solely to defeat the Right of First Refusal, or (iv) if
Tenant has exercised the Extension Right for less than Suites 230 and 270.

 

(g)          Not Binding on Lenders. Subject to Tenant’s rights under any SNDA,
this Section 42 shall not be binding on any holder of a Mortgage encumbering all
or any part of the Project created by Landlord or on any purchaser at any
foreclosure proceeding or sale or any sale in lieu of a foreclosure affecting
all or any part of the Project.

 

(h)          Subordination. The Right of First Refusal shall be subject and
subordinate to any right of first refusal in favor of any other tenant of the
Project as of the Commencement Date. If Tenant exercises the Extension Right for
less than the entire original area of the Premises (i.e., 20,745 rentable square
feet), then Landlord may subordinate Tenant’s Right of First Refusal to any
right of first refusal in favor of any other tenant of the Project that, as of
such date, is leasing a larger percentage of the Building than Tenant.

 

43.         Right to Negotiate.

 

(a)          Expansion in the Project. If at any time during the Term any
Available Space (as defined below) in the Project becomes available for lease,
Landlord shall give notice of such availability to Tenant. Landlord shall
thereafter, for a period of up to 20 days, negotiate in good faith with Tenant
for Tenant’s lease of the Available Space on such terms as shall be acceptable
to Landlord and Tenant (“Negotiation Right”). For purposes of this Section
43(a), “Available Space” shall mean any space in the Project that is not
occupied by a tenant or that is occupied by an existing tenant whose lease is
expiring within 6 months or less and such tenant does not wish to renew
(regardless of whether such tenant has a right to renew) its occupancy of such
space. Provided that no right to expand is exercised by any tenant with superior
rights, Tenant shall be entitled to lease the Available Space upon the terms and
conditions, if any, agreed to by Landlord and Tenant. As of the Commencement
Date, Maxcyte, Inc. and American Type Culture Collection have superior rights of
expansion to Tenant.

 

35

 

 

(b)          Amended Lease. If after the expiration of such 20 day period, no
lease amendment or lease agreement for the Available Space has been executed,
the Negotiation Right shall be waived and of no further force or effect with
respect to such Available Space at any time during the balance of the Term.

 

(c)          Exceptions. Notwithstanding the above, the Negotiation Right shall
not be in effect and may not be exercised by Tenant: (i) during any period of
time that Tenant is in Default under any provision of this Lease; or (ii) if
Tenant has been in Default under any provision of this Lease 3 or more times,
regardless of whether the Defaults are cured, during the 12 month period prior
to the date on which Tenant seeks to exercise the Negotiation Right.

 

(d)          Termination. The Negotiation Right shall terminate and be of no
further force or effect even after Tenant’s due and timely exercise of the
Expansion Right, if, after such exercise, but prior to the commencement date of
the lease of such Available Space, (i) Tenant fails to timely cure any default
by Tenant under this Lease; or (ii) Tenant has Defaulted 3 or more times during
the period from the date of the exercise of the Negotiation Right to the date of
the commencement of the lease of the Available Space, regardless of whether such
Defaults are cured.

 

(e)          Rights Personal. The Negotiation Right is personal to Novavax, Inc.
and is not assignable without Landlord’s consent, which may be granted or
withheld in Landlord’s sole discretion separate and apart from any consent by
Landlord to an assignment of Tenant’s interest in this Lease, except that the
Right of First Refusal may be assigned in connection with any Permitted
Assignment of this Lease.

 

(f)          No Extensions. The period of time within which the Negotiation
Right may be exercised shall not be extended or enlarged by reason of Tenant’s
inability to exercise the Negotiation Rights.

 

44.         Miscellaneous.

 

(a)          Notices. All notices or other communications between the parties
shall be in writing and shall be deemed duly given upon delivery or refusal to
accept delivery by the addressee thereof if delivered in person, or upon actual
receipt if delivered by reputable overnight guaranty courier, addressed and sent
to the parties at their addresses set forth above. Landlord and Tenant may from
time to time by written notice to the other designate another address for
receipt of future notices.

 

(b)          Joint and Several Liability. If and when included within the term
“Tenant,” as used in this instrument, there is more than one person or entity,
each shall be jointly and severally liable for the obligations of Tenant.

 

(c)          Financial Information. Tenant shall furnish Landlord with true and
complete copies of (i) Tenant’s most recent audited annual financial statements
within 90 days of the end of each of Tenant’s fiscal years during the Term, and
(ii) Tenant’s most recent Form 10K and 10Q promptly after the filing thereof.

 

(d)          Recordation. Neither this Lease nor a memorandum of lease shall be
filed by or on behalf of Tenant in any public record. Landlord may prepare and
file, and upon request by Landlord Tenant will execute, a memorandum of lease.

 

36

 

 

(e)          Interpretation. The normal rule of construction to the effect that
any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Lease or any exhibits or amendments
hereto. Words of any gender used in this Lease shall be held and construed to
include any other gender, and words in the singular number shall be held to
include the plural, unless the context otherwise requires. The captions inserted
in this Lease are for convenience only and in no way define, limit or otherwise
describe the scope or intent of this Lease, or any provision hereof, or in any
way affect the interpretation of this Lease.

 

(f)          Not Binding Until Executed. The submission by Landlord to Tenant of
this Lease shall have no binding force or effect, shall not constitute an option
for the leasing of the Premises, nor confer any right or impose any obligations
upon either party until execution of this Lease by both parties.

 

(g)          Limitations on Interest. It is expressly the intent of Landlord and
Tenant at all times to comply with applicable law governing the maximum rate or
amount of any interest payable on or in connection with this Lease. If
applicable law is ever judicially interpreted so as to render usurious any
interest called for under this Lease, or contracted for, charged, taken,
reserved, or received with respect to this Lease, then it is Landlord’s and
Tenant’s express intent that all excess amounts theretofore collected by
Landlord be credited on the applicable obligation (or, if the obligation has
been or would thereby be paid in full, refunded to Tenant), and the provisions
of this Lease immediately shall be deemed reformed and the amounts thereafter
collectible hereunder reduced, without the necessity of the execution of any new
document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder.

 

(h)         Choice of Law. Construction and interpretation of this Lease shall
be governed by the internal laws of the state in which the Premises are located,
excluding any principles of conflicts of laws.

 

(i)          Time. Time is of the essence as to the performance of Tenant’s
obligations under this Lease.

 

(j)          OFAC. Tenant, and all beneficial owners of Tenant, are currently
(i) in compliance with and shall at all times during the Term of this Lease
remain in compliance with the regulations of the Office of Foreign Assets
Control (“OFAC”) of the U.S. Department of Treasury and any statute, executive
order, or regulation relating thereto (collectively, the “OFAC Rules”), (ii) not
listed on, and shall not during the Term of this Lease be listed on, the
Specially Designated Nationals and Blocked Persons List maintained by OFAC
and/or on any other similar list maintained by OFAC or other governmental
authority pursuant to any authorizing statute, executive order, or regulation,
and (iii) not a person or entity with whom a U.S. person is prohibited from
conducting business under the OFAC Rules.

 

(k)          Incorporation by Reference. All exhibits and addenda attached
hereto are hereby incorporated into this Lease and made a part hereof. If there
is any conflict between such exhibits or addenda and the terms of this Lease,
such exhibits or addenda shall control.

 

(l)           No Accord and Satisfaction. No payment by Tenant or receipt by
Landlord of a lesser amount than the monthly installment of Base Rent or any
Additional Rent will be other than on account of the earliest stipulated Base
Rent and Additional Rent, nor will any endorsement or statement on any check or
letter accompanying a check for payment of any Base Rent or Additional Rent be
an accord and satisfaction. Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or to pursue
any other remedy provided in this Lease.

 

(m)         Hazardous Activities. Notwithstanding any other provision of this
Lease, Landlord, for itself and its employees, agents and contractors, reserves
the right to refuse to perform any repairs or services in any portion of the
Premises which, pursuant to Tenant’s routine safety guidelines, practices or
custom or prudent industry practices, require any form of protective clothing or
equipment other than safety glasses. In any such case, Tenant shall contract
with parties who are acceptable to Landlord, in Landlord’s reasonable
discretion, for all such repairs and services, and Landlord shall, to the extent
required, equitably adjust Tenant’s Share of Operating Expenses in respect of
such repairs or services to reflect that Landlord is not providing such repairs
or services to Tenant.

 

37

 

 

(n)          Confidentiality. Except as otherwise provided in this Lease, the
terms and conditions of this Lease shall be kept confidential by Landlord and
Tenant and not disclosed to third-parties.

 

(i)          By Landlord. Notwithstanding the confidentiality provisions herein,
Landlord may disclose the existence and/or contents of this Lease: (i) as and
only to the extent required by Legal Requirements or in response to a request by
a Governmental Authority; (ii) as necessary to (A) manage its investment in the
Building or Project or (B) seek advice from existing or prospective professional
advisors, including, without limitation, analysts, investors, tax preparers,
bank personnel, brokers, business advisors, legal advisors, lenders, and
financial advisors; (iii) as necessary to manage and enforce the terms of this
Lease, (iv) if the information is already a matter of public record or generally
known to the public, or (v) as otherwise reasonably necessary in the course of
operations of the property or business of Landlord and its affiliates,
including, without limitation, capital formation.

 

(ii)         By Tenant. Notwithstanding the confidentiality provisions herein,
Tenant may disclose the existence and/or contents of this Lease: (i) as and only
to the extent required by Legal Requirements or in response to a request by a
Governmental Authority; (ii) as necessary to seek advice from existing or
prospective professional advisors, including, without limitation, tax preparers,
bank personnel, brokers, business advisors, legal advisors, lenders, and
financial advisors; (iii) as necessary to manage and enforce the terms of this
Lease, or (iv) if the information is already a matter of public record or
generally known to the public.

 

(iii)        Press Release. Neither party shall issue a press release or other
public announcement concerning the existence and/or contents of the Lease
without the prior written consent of the other party (such consent not to be
unreasonably withheld, delayed, or conditioned).

 

[ Signatures on next page ]

 

38

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease under seal as
of the day and year first above written.

 

  LANDLORD:       ARE-20/22/1300 FIRSTFIELD QUINCE ORCHARD, LLC,   a Delaware
limited liability company

 

  By: ARE-GP/VI HOLDINGS QRS CORP.,     a Delaware corporation,     its managing
member

 

  By: /s/ Eric S. Johnson   Name: Eric S. Johnson   Title: VP, Real Estate Legal
Affairs

 

  TENANT:       NOVAVAX, INC.,   a Delaware corporation

 

  By: /s/ Stanley C. Erck   Name: Stanley C. Erck   Title: President & CEO

 

39

 